                                                       Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 1 of 49



                                              1   Justin D. Kingsolver (AZ Bar No. 035476)
                                                     JKingsolver@crowell.com
                                              2   CROWELL & MORING LLP
                                                  1001 Pennsylvania Avenue NW
                                              3   Washington, D.C. 20004
                                                  Telephone: 202-624-2500
                                              4
                                                  Gabriel M. Ramsey (CA Bar No. 209218)*
                                              5      GRamsey@crowell.com
                                                  Kristin Madigan (CA Bar No. 233436)*
                                              6      KMadigan@crowell.com
                                                  Kayvan M. Ghaffari (CA Bar No. 299152)*
                                              7      KGhaffari@crowell.com
                                                  Jacob Canter (CA Bar No. 324330)*
                                              8      JCanter@crowell.com
                                                  CROWELL & MORING LLP
                                              9   3 Embarcadero Center, 26th Floor
                                                  San Francisco, California 94111
                                             10   Telephone: 415-986-2800
                                             11        * Admitted pro hac vice.
                                             12   Attorneys for Defendant Proctorio, Inc.
C ROWELL & M ORING LLP




                                             13
                                                                       IN THE UNITED STATES DISTRICT COURT
                   A T T ORNE YS A T L A W




                                             14                            FOR THE DISTRICT OF ARIZONA
                                             15
                                             16   Erik Johnson, an individual,                   No. 2:21-cv-00691-DLR

                                             17                          Plaintiff,              PROCTORIO INC.’S ANSWER TO
                                                                                                 PLAINTIFF’S COMPLAINT & FIRST
                                             18   v.                                             AMENDED COUNTERCLAIMS
                                                                                                 (WITH JURY DEMAND)
                                             19   Proctorio, Inc., a Delaware corporation,
                                             20                          Defendant.
                                             21
                                             22   Proctorio, Inc., a Delaware corporation,
                                             23                          Counterclaimant,
                                             24    v.

                                             25   Erik Johnson, an individual,
                                             26
                                                                         Counterdefendant.
                                             27
                                             28
                                                                                             1
                                                       Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 2 of 49



                                              1
                                              2            Defendant Proctorio, Inc. (“Proctorio”) hereby answers the Complaint of Plaintiff
                                              3   Erik Johnson (“Plaintiff” or “Mr. Johnson”).
                                              4                                           INTRODUCTION *
                                              5          1.       Proctorio admits that Plaintiff has filed a civil action seeking a declaratory
                                              6   judgment of noninfringement, injunctive relief, and damages for misrepresentation under
                                              7   the Digital Millennium Copyright Act (“DMCA”). Proctorio otherwise denies the
                                              8   allegations stated in this paragraph.
                                              9          2.       Proctorio admits that as a consequence of the COVID-19 pandemic and
                                             10   concomitant shut-down of in-person testing, schools and universities have increased
                                             11   adoption of remote proctoring software. Proctorio admits that reasons schools and
C ROWELL & M ORING LLP




                                             12   universities may have for potentially adopting proctoring software include ensuring
                   A T T ORNE YS A T L A W




                                             13   adherence to assignments and rules, and identifying potential academic dishonesty.
                                             14   Proctorio admits that proctoring programs employ various methods to enable universities to
                                             15   identify potential academic dishonesty and ensure academic integrity. Proctorio denies that
                                             16   its software tracks eye movement. Proctorio admits that, in order to detect academic
                                             17   dishonesty, universities and faculty members can choose to select and activate settings in
                                             18   its software that can identify: (i) head movement that may indicate that the examinee is
                                             19   reviewing information outside of the device, (ii) the general presence of additional faces in
                                             20   the room where the exam is taking place (without identifying any particular face), and (iii)
                                             21   if the examinee leaves the room. Proctorio further admits that, in order to detect academic
                                             22   dishonesty, universities and faculty members can choose to activate settings in its software
                                             23   that can identify excessive keystroke activity (e.g., if a student types 15,000 characters
                                             24   while taking a 50-question multiple-choice exam) or mouse movement. Proctorio admits
                                             25   that only universities and faculty members can choose to trigger settings in its software that
                                             26    *
                                                     The section headings in this Answer are provided solely for ease of reference, tracking
                                             27    those used in the Complaint, and do not constitute any part of Proctorio’s response to the
                                                   allegations in the Complaint or any form of admission as to the truth of the allegations.
                                             28
                                                                                                  2
                                                       Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 3 of 49



                                              1   can record limited audio and video for their own purposes, but Proctorio denies that
                                              2   Proctorio can trigger such settings independently without university and faculty
                                              3   involvement. 1 Proctorio lacks knowledge or information to form a belief as to the truth of
                                              4   the remaining allegations, and therefore denies them.
                                              5          3.       Proctorio admits that Plaintiff is a college student whose university has
                                              6   contracted to use Proctorio software. Proctorio admits that Plaintiff posted his views
                                              7   regarding Proctorio’s software on the social media website Twitter, and that some of
                                              8   Plaintiff’s tweets linked Proctorio’s copyrighted software code that Plaintiff posted on
                                              9   Pastebin and GitHub. Proctorio denies that Plaintiff’s use of Proctorio’s copyrighted
                                             10   material constitutes fair use, much less “a textbook fair use.” Proctorio denies that
                                             11   Plaintiff’s use of Proctorio’s copyrighted material was lawful under Section 107 of the
C ROWELL & M ORING LLP




                                             12   Copyright Act. Proctorio denies that its software code is publicly available, as it is subject
                   A T T ORNE YS A T L A W




                                             13   to, inter alia, access controls and Proctorio’s terms of service. Proctorio denies that
                                             14   Johnson engaged in a careful analysis of the software code, or that his review should
                                             15   constitute an “analysis” based on the reasonable understanding of that word. Proctorio
                                             16   admits that it has and continues to productively address all privacy, security, and equity
                                             17   questions raised about the software, and that whenever good-faith questions about the
                                             18   software’s implications for privacy, security, and equity are raised, it has promptly
                                             19   answered them. Proctorio otherwise lacks knowledge or information to form a belief as to
                                             20   the truth of the remaining allegations, and therefore denies them.
                                             21          4.       Proctorio admits that it has taken appropriate steps to protect its copyrights
                                             22   through informal means, through third-party platforms’ “abuse claim” processes, and
                                             23   through the DMCA. Proctorio denies that it has ever “pressured” Plaintiff to do anything
                                             24   in any way. Proctorio denies that it made any false claims at any time to any person in
                                             25
                                             26
                                                   1
                                                     In response to the allegations in footnote 1, Proctorio denies that the term “face
                                                   detection” has only one definition as set forth in footnote 1. Proctorio admits that some
                                             27    technology can be used to detect the general presence of faces as well as facial movement
                                                   and direction within an image or video. Proctorio denies that it uses any “face detection”
                                             28    with all of the elements described in the definition in footnote 1.

                                                                                                  3
                                                      Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 4 of 49



                                              1   relation to its assertion of its legal rights. Proctorio admits that Twitter, Pastebin, and
                                              2   GitHub all initially removed the copyrighted material, and that Twitter and GitHub restored
                                              3   certain of those materials back onto their respective websites. Proctorio otherwise lacks
                                              4   knowledge or information to form a belief as to the truth of the remaining allegations, and
                                              5   therefore denies them.
                                              6          5.       Proctorio denies that it committed any unlawful acts at any time it directly
                                              7   or indirectly was asserting its legal rights. Proctorio denies that Plaintiff has made every
                                              8   effort to work with Proctorio to resolve the dispute between the parties. Proctorio lacks
                                              9   knowledge or information to form a belief as to the truth of the remaining allegations, and
                                             10   therefore denies them.
                                             11                            PARTIES, JURISDICTION, AND VENUE
                                             12          6.       Proctorio admits that Plaintiff is an individual. Proctorio lacks knowledge
C ROWELL & M ORING LLP




                                             13   or information to form a belief as to the truth of the allegation that Plaintiff—who describes
                   A T T ORNE YS A T L A W




                                             14   himself as a student at Miami University in Oxford, Ohio who returned to campus three
                                             15   months before the filing of this lawsuit (see Compl. ¶ 11)—is domiciled in Libertyville,
                                             16   Illinois, and therefore denies the remaining allegations in this paragraph.
                                             17          7.       Proctorio admits the allegations in this paragraph.
                                             18          8.       Proctorio admits the allegations in this paragraph.
                                             19          9.       Proctorio admits the allegations in this paragraph.
                                             20          10.      Proctorio admits the allegations in this paragraph.
                                             21                                   GENERAL ALLEGATIONS
                                             22                   A.    Johnson’s Speech
                                             23          11.      Proctorio lacks knowledge or information to form a belief as to the truth of
                                             24   these allegations, and therefore denies them.
                                             25          12.      Proctorio admits that Miami University has contracted with Proctorio to
                                             26   provide remote exam proctoring services. Proctorio lacks knowledge or information to
                                             27   form a belief as to the truth of the allegation that some of Plaintiff’s instructors have
                                             28   chosen to administer exams using Proctorio’s software. Proctorio denies that its software
                                                                                                   4
                                                       Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 5 of 49



                                              1   uses eye tracking. Proctorio admits that, in order to detect academic dishonesty,
                                              2   universities and faculty members can choose to trigger settings in its software that can
                                              3   identify: (i) head movement that may indicate that the examinee is reviewing information
                                              4   outside of the device, (ii) the general presence of additional faces in the room where the
                                              5   exam is taking place (without identifying any particular face), and (iii) if the examinee
                                              6   leaves the room. Proctorio denies that it determines what constitutes “suspicious
                                              7   behavior,” because universities and faculty members make such determinations based on
                                              8   their own academic policies. Proctorio lacks knowledge or information to form a belief as
                                              9   to the truth of the remaining allegations, and therefore denies them.
                                             10          13.      Proctorio lacks knowledge or information to form a belief as to the truth of
                                             11   these allegations, and therefore denies them.
C ROWELL & M ORING LLP
                   A T T ORNE YS A T L A W




                                             12          14.      Proctorio admits that only after a user affirmatively agrees to install the
                                             13   Proctorio software are language files and a JavaScript file then downloaded onto a
                                             14   computer. Proctorio denies that any files are automatically downloaded onto any user’s
                                             15   computer without the consent of the user, the instructor of that user’s course, and that
                                             16   user’s educational institution. Proctorio denies that the JavaScript is intentionally
                                             17   scrambled or obfuscated. Proctorio admits that language files contain messages in human
                                             18   languages. 2 Proctorio lacks knowledge or information to form a belief as to the truth of the
                                             19   remaining allegations, and therefore denies them.
                                             20          15.      Proctorio admits that Plaintiff published a “tweet thread” starting on
                                             21   September 7, 2020. 3 Proctorio admits that Plaintiff looked at Proctorio’s source code.
                                             22   Proctorio denies that the tweets which contain Proctorio’s copyrighted material are related
                                             23   to any legitimate criticism, or any actual critique of Proctorio at all, for that matter.
                                             24   Proctorio denies that Plaintiff identified any contradiction between Proctorio’s public
                                             25
                                                   2
                                                     In response to the allegations in footnote 2, Proctorio admits that one purpose for
                                             26    language files can be to facilitate software use and adaptation in different locations and to
                                                   allow the software to display the appropriate natural language based on location.
                                             27    Proctorio denies that this is the sole purpose for language files.
                                             28
                                                   3
                                                     Proctorio admits the allegations in footnote 3.

                                                                                                   5
                                                       Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 6 of 49



                                              1   statements and the actual functionality of Proctorio’s software. Proctorio denies that
                                              2   Plaintiff demonstrated the invasiveness of the Proctorio software, or illustrated a high level
                                              3   of access that the software has to users’ computers. Proctorio otherwise lacks knowledge
                                              4   or information to form a belief as to the truth of the remaining allegations, and therefore
                                              5   denies them.
                                              6           16.      Proctorio denies that Plaintiff included links to Proctorio’s copyrighted
                                              7   material in order to support any actual conclusions, let alone legitimate criticism. Proctorio
                                              8   admits that some of Plaintiff’s tweets included links to Proctorio’s copyrighted software
                                              9   code that Plaintiff had uploaded onto a website called Pastebin. 4 Proctorio lacks
                                             10   knowledge or information to form a belief as to the truth of the remaining allegations, and
                                             11   therefore denies them.
                                             12           17.      Proctorio admits that Plaintiff published the statements in the relevant tweet
C ROWELL & M ORING LLP




                                             13   in Exhibit 1. Proctorio denies that its software has any default metrics that are used to
                   A T T ORNE YS A T L A W




                                             14   determine a student’s suspicion level; rather, those determinations are made solely by
                                             15   individual schools and faculty members. Proctorio denies that its software monitors any
                                             16   examinees’ activity with the only exception being in the event a university or faculty
                                             17   member activates and enables such features and directs and controls the use of such
                                             18   features. Proctorio admits that Plaintiff linked to Proctorio’s copyrighted material.
                                             19   Proctorio admits that while its language file includes the phrase “eye movement,” Proctorio
                                             20   denies that its software has ever actually tracked eye movement.
                                             21           18.      Proctorio admits that Plaintiff published the statements in the relevant tweet
                                             22   in Exhibit 1. Proctorio denies that its software compares different exam-takers to one
                                             23   another using the metrics identified in Exhibit 3 (or any other metrics) absent direction and
                                             24   control by the faculty member or school.
                                             25           19.      Proctorio admits that Plaintiff published the statements in the relevant tweet
                                             26   in Exhibit 1. Proctorio denies that its software automatically terminates an exam for any
                                             27
                                             28
                                                   4
                                                       Proctorio admits the allegations in footnote 4.

                                                                                                   6
                                                       Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 7 of 49



                                              1   reason. Interruptions in internet connectivity for over two minutes may be one basis for
                                              2   exam termination depending on how the settings are configured by the faculty member or
                                              3   school, and plugging in an additional monitor could also be a basis for exam termination
                                              4   depending on how the settings are configured by the faculty member or school. Proctorio
                                              5   admits that Plaintiff published the copyrighted source code at Exhibit 2.
                                              6          20.      Proctorio admits that the quoted language appeared in Plaintiff’s tweet.
                                              7   Proctorio denies that its software conducts a room scan “if your suspicion level rises.”
                                              8   Rather, room scans are triggered according to a randomized algorithm that does not include
                                              9   any consideration of suspicion levels, and only if the school has permitted, directed and
                                             10   controlled this functionality to be in place. Proctorio admits that Plaintiff included a
                                             11   screenshot of a copyrighted video in the referenced tweet.
C ROWELL & M ORING LLP




                                             12          21.      Proctorio admits that Plaintiff’s tortious activity continued over the next
                   A T T ORNE YS A T L A W




                                             13   week (and beyond), including Plaintiff posting tweets on September 11 containing a
                                             14   Pastebin link to three lines of Proctorio’s copyrighted software code. Proctorio admits that
                                             15   this code identifies highly sensitive information—a previously unpublished list of
                                             16   programs that Proctorio blocks during testing sessions to prevent academic dishonesty—
                                             17   and that its disclosure undermines the integrity of the test-taking process. Proctorio denies
                                             18   that it scrambles or obfuscates any of its code based on the plain meaning of the Google
                                             19   store’s terms of service, and Proctorio admits that the code at Exhibit 5 is also not
                                             20   scrambled or obfuscated. Proctorio lacks knowledge or information to form a belief as to
                                             21   the truth of the remaining allegations, and therefore denies them. 5
                                             22                   B.   Fair Use
                                             23          22.      Proctorio admits that the so-called “Excerpts” and Video Screenshot
                                             24   contained copyrightable (and, in fact, copyrighted) material. Proctorio denies the
                                             25   remaining allegations.
                                             26
                                             27
                                                   5
                                                    In response to the allegations in footnote 5, Proctorio admits that sandboxing is a
                                                   computer-security practice. Proctorio denies that the tweet at Exhibit 5 either expressly or
                                             28    implicitly makes any statements related to the security practice described in this footnote.

                                                                                                  7
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 8 of 49



                                              1          23.      Proctorio admits that the fair use analysis includes four statutory factors
                                              2   that can be described in this way. Proctorio denies that these are the only considerations in
                                              3   assessing whether or not a particular use of copyrighted material constitutes fair use.
                                              4          24.      Proctorio denies these allegations.
                                              5          25.      Proctorio denies these allegations.
                                              6          26.      Proctorio denies these allegations.
                                              7          27.      Proctorio denies these allegations.
                                              8                   C.   Proctorio’s Campaign of Harassment
                                              9          28.      Proctorio admits that Plaintiff asked Proctorio’s CEO (Mr. Mike Olsen)
                                             10   about the company’s software over Twitter. Proctorio admits that Mr. Olsen answered the
                                             11   question Plaintiff raised. Proctorio denies that Mr. Olsen made any demands of any kind.
                                             12   Proctorio admits that Mr. Olsen informed Plaintiff that his use of Proctorio’s copyrighted
C ROWELL & M ORING LLP




                                             13   material also violated the company’s terms of service and undermined the integrity of the
                   A T T ORNE YS A T L A W




                                             14   test-taking process. Proctorio admits that Plaintiff responded that there is “No TOS
                                             15   checkbox necessary to access” the company’s copyrightable material, but denies the truth
                                             16   of this statement. Proctorio admits that Plaintiff responded that anyone could find and
                                             17   uncover the copyrightable material, but denies the truth of this statement. Proctorio
                                             18   otherwise lacks knowledge or information to form a belief as to the truth of the remaining
                                             19   allegations, and therefore denies them.
                                             20          29.      Proctorio admits that its software’s automated process banned Plaintiff’s IP
                                             21   address based on activity that the software automatically associates with efforts to
                                             22   circumvent the software. Proctorio denies that any Proctorio employee knew Plaintiff’s IP
                                             23   address on September 7 or 8. Unless there is a specific security or technical issue that
                                             24   requires the contrary, Proctorio employees do not know any test-taker IP addresses at any
                                             25   time, ever, unless the test-taker or school provides the information directly to Proctorio to
                                             26   allow Proctorio to unblock the IP address from its automated blocking processes. Even
                                             27   more crucial here, because Proctorio employees did not know Plaintiff’s IP address, there
                                             28   was no way that Proctorio employees could have purposefully blocked Plaintiff’s IP
                                                                                                  8
                                                       Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 9 of 49



                                              1   address; Proctorio employees simply lack the ability and capability to do so. Proctorio
                                              2   denies that Plaintiff was forced to seek special accommodations after the automated ban
                                              3   occurred. 6 Proctorio otherwise lacks knowledge or information to form a belief as to the
                                              4   truth of any remaining allegations, and therefore denies them.
                                              5          30.      Proctorio admits that on or around September 9, a representative from
                                              6   Miami University reached out to a Proctorio representative, and after being contacted by
                                              7   the school representative, the Proctorio representative inquired about whether Plaintiff’s
                                              8   tweets were consistent with the school’s behavior policies. Proctorio denies that, in its
                                              9   communications with Miami University, it failed to state that the tweets included the
                                             10   company’s proprietary copyrighted material. Proctorio admits that the school
                                             11   representative informed it that the tweets could not be taken down based on the school’s
C ROWELL & M ORING LLP




                                             12   internal behavior policies. Proctorio otherwise lacks knowledge or information to form a
                   A T T ORNE YS A T L A W




                                             13   belief as to the truth of any remaining allegations, and therefore denies them.
                                             14          31.      Proctorio admits that Exhibit 7 indicates that Twitter sent an email to an
                                             15   email address that appears to belong to Plaintiff on October 19, which explains Twitter’s
                                             16   decision to take down three of Plaintiff’s tweets that linked to Proctorio’s copyrighted
                                             17   material in response to a DMCA notice filed by Proctorio. Proctorio lacks knowledge or
                                             18   information to form a belief as to the truth of the remainder of these allegations, and
                                             19   therefore denies them.
                                             20          32.      Proctorio admits that on or around September 28, 2020, Pastebin disabled
                                             21   access to Proctorio’s copyrighted material, and that Pastebin issued a notice to that effect.
                                             22   Proctorio also admits that, on or around September 28, 2020, it submitted a DMCA notice
                                             23   to Pastebin. Proctorio otherwise lacks knowledge or information to form a belief as to the
                                             24   truth of these allegations, and therefore denies them.
                                             25          33.      Proctorio admits that Plaintiff submitted a counternotice to Twitter on
                                             26    6
                                                     See, e.g., Ex. B-3 at 4 (Nov. 23, 2020 tweet): “‘We reached out to the school and offered
                                             27    to unban his IP address on September 9’ . . . Who did they contact at the university? I
                                                   have received no communication from my university on this matter. However, even if my
                                             28    IP was unbanned from the software, I would not use it.” (emphasis added).

                                                                                                  9
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 10 of 49



                                              1   October 30, 2020. Proctorio otherwise lacks knowledge or information to form a belief as
                                              2   to the truth of these allegations, and therefore denies them.
                                              3          34.      Proctorio admits these allegations. Specifically, as Exhibit 8 indicates,
                                              4   Proctorio admits that after Pastebin had removed Plaintiff’s infringing content from its
                                              5   platform, Plaintiff decided to double down on his infringing conduct and “re-post the
                                              6   information in them on another platform”—GitHub.
                                              7          35.      Proctorio admits that it submitted a DMCA notice to GitHub, that GitHub
                                              8   disabled access to Plaintiff’s infringing material, that Plaintiff submitted a counternotice on
                                              9   November 24, 2020, and that GitHub restored access on or around December 9, 2020.
                                             10   Proctorio denies that its DMCA notice contained any false information. Proctorio
                                             11   otherwise lacks knowledge or information to form a belief as to the truth of these
                                             12   allegations, and therefore denies them.
C ROWELL & M ORING LLP




                                             13          36.      Proctorio admits that its counsel informed Plaintiff’s counsel that it had
                   A T T ORNE YS A T L A W




                                             14   submitted a second DMCA notice to Twitter. Proctorio admits that its copyrighted code
                                             15   was removed by Pastebin. Proctorio otherwise lacks knowledge or information to form a
                                             16   belief as to the truth of these allegations, and therefore denies them.
                                             17          37.      Proctorio admits that its legal counsel participated in a phone call with
                                             18   Plaintiff’s legal counsel on November 30, 2020. The substance of this phone call,
                                             19   however, plainly consists of confidential “statement[s] made during compromise
                                             20   negotiations about the claim,” which Federal Rule of Evidence 408 clearly protects.
                                             21   Therefore, Proctorio will neither admit nor deny any facts relating to the content of that
                                             22   conversation between the parties’ counsel.
                                             23          38.      These allegations refer to confidential “statement[s] made during
                                             24   compromise negotiations about the claim,” which Federal Rule of Evidence 408 protects.
                                             25   Therefore, Proctorio will neither admit nor deny any facts relating to the content of that
                                             26   conversation between the parties’ counsel. Proctorio denies that its copyrighted code was
                                             27   contained in unprotected files, and further denies that its copyrighted code could be read by
                                             28   anyone who installed its software.
                                                                                                  10
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 11 of 49



                                              1          39.      These allegations refer to confidential “statement[s] made during
                                              2   compromise negotiations about the claim,” which Federal Rule of Evidence 408 plainly
                                              3   protects. Therefore, Proctorio will neither admit nor deny any facts relating to the content
                                              4   of that conversation between the parties’ counsel. Proctorio denies that the copyrighted
                                              5   code that Plaintiff posted “represented only a miniscule portion” of its software code;
                                              6   rather, Plaintiff’s posts contained highly-sensitive information that provided a roadmap for
                                              7   test-takers to circumvent all of Proctorio’s software.
                                              8          40.      These allegations refer to confidential “statement[s] made during
                                              9   compromise negotiations about the claim,” which are protected by Federal Rule of
                                             10   Evidence 408. Therefore, Proctorio will neither admit nor deny any facts relating to the
                                             11   content of that conversation between the parties’ counsel. Proctorio denies that Plaintiff
                                             12   infringed Proctorio’s copyrights “specifically to support his critical commentary” (or even
C ROWELL & M ORING LLP




                                             13   in conjunction with any critical commentary whatsoever), whether at the time of sending
                   A T T ORNE YS A T L A W




                                             14   the DMCA notice to GitHub or the abuse claim to Pastebin, or at any other time that
                                             15   Plaintiff infringed Proctorio’s copyrights.
                                             16          41.      These allegations refer to confidential “statement[s] made during
                                             17   compromise negotiations about the claim,” which Federal Rule of Evidence 408 plainly
                                             18   protects. Therefore, Proctorio will neither admit nor deny any facts relating to the content
                                             19   of this e-mail communication between the parties’ counsel, except to admit that this e-mail
                                             20   communication included in its subject line the words “Confidential” and “Subject to Rule
                                             21   408.” Proctorio denies that its DMCA notices or abuse claim contained any inaccuracies.
                                             22   Proctorio admits that Plaintiff’s posts on Twitter, Pastebin, and GitHub infringed
                                             23   Proctorio’s copyrighted material.
                                             24          42.      Proctorio lacks knowledge or information to form a belief as to the truth of
                                             25   these allegations, and therefore denies them.
                                             26          43.      Proctorio denies that it has ever asserted an “improper copyright claim.”
                                             27   Proctorio lacks knowledge or information to form a belief as to the truth of the remainder
                                             28   of these allegations, and therefore denies them.
                                                                                                  11
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 12 of 49



                                              1                                     CLAIMS FOR RELIEF
                                              2                                              Count 1
                                              3                             Declaratory Judgment of Noninfringement
                                              4          44.      Proctorio incorporates its responses to each and every allegation above as if
                                              5   fully set forth herein.
                                              6          45.      Proctorio denies that there is a real and actual controversy as to whether
                                              7   Plaintiff used and infringed Proctorio’s copyrighted material, as Plaintiff admits that he has
                                              8   used and infringed Proctorio’s copyrighted material. Proctorio admits that there is a real
                                              9   and actual controversy as to whether Plaintiff’s use of the copyrighted material constitutes
                                             10   fair use.
                                             11          46.      Proctorio admits that Plaintiff contends that his creation and use of the
                                             12   copyrighted material was consistent with the fair use doctrine. Proctorio denies that
C ROWELL & M ORING LLP




                                             13   Plaintiffs’ creation and use of Proctorio’s copyrighted material was consistent with the fair
                   A T T ORNE YS A T L A W




                                             14   use doctrine.
                                             15          47.      Proctorio denies these allegations.
                                             16          48.      Proctorio admits that it has not withdrawn its DMCA requests or its abuse
                                             17   claims to take down Plaintiff’s infringing content. Proctorio admits, on information and
                                             18   belief, that Pastebin removed Plaintiff’s infringing content posted on that platform based on
                                             19   the fact that Pastebin policies prohibit its users from posting another’s source code, and not
                                             20   based on copyright, and that Pastebin has not restored Plaintiff’s infringing posts.
                                             21          49.      Proctorio admits that it continues to assert its legal rights, as protected by,
                                             22   inter alia, the First and Fifth Amendments to the U.S. Constitution. Proctorio otherwise
                                             23   denies these allegations.
                                             24          50.      Proctorio admits that Plaintiff has continued a months-long campaign to
                                             25   publicly disparage and misrepresent Proctorio, its officers, executives, employees, and its
                                             26   software. Proctorio denies the remainder of these allegations.
                                             27          51.      Proctorio denies these allegations.
                                             28
                                                                                                  12
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 13 of 49



                                              1                                              Count 2
                                              2                             Misrepresentation Under 17 U.S.C. § 512(f)
                                              3          52.      Proctorio incorporates its responses to each and every allegation above as if
                                              4   fully set forth herein.
                                              5          53.      Proctorio denies these allegations.
                                              6          54.      Proctorio denies these allegations.
                                              7          55.      Proctorio denies these allegations.
                                              8          56.      Proctorio denies these allegations.
                                              9                                      PRAYERS FOR RELIEF
                                             10           Proctorio denies that Plaintiff is entitled to any relief whatsoever, specifically
                                             11   including the relief specified in its Prayers for Relief.
                                             12
C ROWELL & M ORING LLP




                                             13      PROCTORIO’S AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
                   A T T ORNE YS A T L A W




                                             14       FIRST AFFIRMATIVE DEFENSE TO EACH AND EVERY CAUSE OF ACTION
                                             15                                      (Failure to State a Claim)
                                             16           As a first and separate defense, solely by way of an affirmative defense and not to
                                             17   be construed as an admission, Proctorio alleges that, as to the first cause of action,
                                             18   Plaintiff has failed to prove that his use of the copyrighted material constitutes fair use.
                                             19   Each of the four statutory factors and the judicially established considerations that courts
                                             20   consider in regards to fair use analyses turn in favor of Proctorio and against Plaintiff. As
                                             21   to the second cause of action, Plaintiff has failed to meet any of the elements necessary to
                                             22   establish a claim under 17 U.S.C. § 512(f). This includes, though is not limited to, a
                                             23   failure to establish any misrepresentations made in relation to takedown notices, a failure
                                             24   to establish that Proctorio lacked a subjective good-faith belief that the takedown notices
                                             25   were proper, and a failure to establish either any injury or damages. Plaintiff is thus not
                                             26   entitled to any relief. This affirmative defense incorporates by reference each and every
                                             27   paragraph to this Answer and the Counterclaims that follow.
                                             28
                                                                                                  13
                                                    Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 14 of 49



                                              1    SECOND AFFIRMATIVE DEFENSE TO EACH AND EVERY CAUSE OF ACTION
                                              2                                         (Unclean Hands)
                                              3           As a second and separate defense, solely by way of an affirmative defense and not
                                              4   to be construed as an admission, Proctorio alleges that, after engaging in a campaign of
                                              5   intentionally false statements impugning Proctorio, its products, and its senior executives,
                                              6   Plaintiff comes to this court with unclean hands to bring any claim premised on any
                                              7   alleged misrepresentations or any theory of fair use of the copyrighted material that he
                                              8   infringed. Plaintiff should therefore be barred from recovering the relief requested or any
                                              9   relief from Defendant. This affirmative defense incorporates by reference each and every
                                             10   paragraph to this Answer and the Counterclaims that follow.
                                             11     THIRD AFFIRMATIVE DEFENSE TO EACH AND EVERY CAUSE OF ACTION
                                             12                                     (No Injury or Damages)
C ROWELL & M ORING LLP




                                             13          As a third and separate defense, solely by way of an affirmative defense and not to
                   A T T ORNE YS A T L A W




                                             14   be construed as an admission, Proctorio alleges that Plaintiff has not incurred any actual or
                                             15   present injury or damages as a direct and proximate result of Defendant’s conduct. The
                                             16   copyrighted material that Proctorio sought to take down under the DMCA remain online
                                             17   on pages that Plaintiff controls and operates. To this end, he has suffered no injury or
                                             18   damages as a result and he is thus not entitled to any relief. This affirmative defense
                                             19   incorporates by reference each and every paragraph of this Answer and the Counterclaims
                                             20   that follow.
                                             21       FOURTH AFFIRMATIVE DEFENSE TO THE SECOND CAUSE OF ACTION
                                             22                                             (Mootness)
                                             23          As a fourth and separate defense, solely by way of an affirmative defense and not
                                             24   to be construed as an admission, Proctorio alleges that Plaintiff’s claims are barred, in
                                             25   whole or in part, by the doctrine of mootness. The copyrighted material that Proctorio
                                             26   sought to take down under the DMCA remains online on pages that Plaintiff controls and
                                             27   operates. To this end, any injury that he suffered is no longer present and no judicial
                                             28   action taken can change Plaintiff’s state of affairs. Plaintiff is thus not entitled to any
                                                                                                 14
                                                    Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 15 of 49



                                              1   relief. This affirmative defense incorporates by reference each and every paragraph to this
                                              2   Answer and the Counterclaims that follow.
                                              3           FIFTH AFFIRMATIVE DEFENSE TO THE FIRST CAUSE OF ACTION
                                              4           (Plaintiff’s Conduct is Administratively Improper and Lacks Ripeness)
                                              5           As a fifth and separate defense, solely by way of an affirmative defense and not to
                                              6   be construed as an admission, Proctorio alleges that, as to the first cause of action,
                                              7   Proctorio has filed DMCA takedown notices, and Plaintiff has filed counter-notices, the
                                              8   effect of which has led to all of the material he has sought to publish remaining online.
                                              9   There is no injury and no damages and the next step, as administratively dictated and
                                             10   expected, is for Proctorio to file a suit, at which time Plaintiff can file a declaratory
                                             11   judgment of non-infringement in response. This cause of action is accordingly improper
                                             12   as dictated by the Copyright Act, and lacks ripeness.
C ROWELL & M ORING LLP




                                             13          SIXTH AFFIRMATIVE DEFENSE TO THE FIRST CAUSE OF ACTION
                   A T T ORNE YS A T L A W




                                             14                                           (No Fair Use)
                                             15           As a sixth and separate defense, solely by way of an affirmative defense and not to
                                             16   be construed as an admission, Proctorio alleges that, as to the first cause of action,
                                             17   Plaintiff’s use of Proctorio’s materials is not primarily for the purposes of criticism and
                                             18   commentary. Rather, Plaintiff made clear that his primary purposes for publishing this
                                             19   material is to destroy the market for Proctorio’s copyrighted material, destroy Proctorio’s
                                             20   actual or prospective business relationships and to “abolish online proctoring.” Plaintiff’s
                                             21   use of Proctorio’s materials is for the purpose of furthering false and misleading
                                             22   statements, which he has made in bad faith. As a self-described “Security & Privacy
                                             23   Researcher” (see Ex. B), Plaintiff has profited from his infringing conduct by, inter alia,
                                             24   attention, recognition, and notoriety that resulted from his publication of Proctorio’s
                                             25   copyrighted material. Even if Plaintiff’s primary purpose of posting this material was for
                                             26   the purposes of criticism or commentary—which it was not—Plaintiff’s use of Proctorio’s
                                             27   protected material was not of reasonable length to accomplish any goals of criticism or
                                             28   commentary. Plaintiff has used a quantitatively and qualitatively substantial part of
                                                                                                  15
                                                    Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 16 of 49



                                              1   Proctorio’s copyrighted material, all of which is highly creative. Plaintiff’s use of
                                              2   Proctorio’s copyrighted material has significant effect on the market (and potential
                                              3   market) for and value (and potential value of) those materials. This affirmative defense
                                              4   incorporates by reference each and every paragraph to this Answer and the Counterclaims
                                              5   that follow.
                                              6       SEVENTH AFFIRMATIVE DEFENSE TO THE SECOND CAUSE OF ACTION
                                              7                      (Proctorio’s Conduct is Constitutionally Protected)
                                              8          As a seventh and separate defense, solely by way of an affirmative defense and not
                                              9   to be construed as an admission, Proctorio alleges that Plaintiff’s claims are barred, in
                                             10   whole or in part, because any or all of Defendant’s conduct at issue in Plaintiff’s
                                             11   allegations is constitutionally protected. Proctorio is entitled under, inter alia, the First
                                             12   and Fifth Amendments to protect its intellectual property interests and to avail itself of any
C ROWELL & M ORING LLP




                                             13   and all administrative, judicial, or legal processes to that end, including but not limited to
                   A T T ORNE YS A T L A W




                                             14   those processes established in the DMCA. Plaintiff is thus not entitled to any relief. This
                                             15   affirmative defense incorporates by reference each and every paragraph to this Answer
                                             16   and the Counterclaims that follow.
                                             17
                                             18                                RESERVATION OF DEFENSES
                                             19           Proctorio reserves all rights to plead any additional, separate defenses, the
                                             20   availability of which may come to light as the action proceeds. Further, Proctorio
                                             21   reserves all rights to withdraw any defenses it may subsequently determine to be
                                             22   inapplicable. Nothing in the foregoing defenses constitutes a concession that Proctorio
                                             23   bears any burden of proof on any issue on which it would not otherwise bear such a
                                             24   burden.
                                             25
                                             26
                                             27
                                             28
                                                                                                  16
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 17 of 49



                                              1     PROCTORIO’S FIRST AMENDED COUNTERCLAIMS AGAINST PLAINTIFF
                                              2          1.        Every American deserves access to higher education. Responsibilities such
                                              3   as child care, working multiple jobs to help pay for higher education, or caring for an
                                              4   elderly parent should not deny aspiring students access to the classroom. Nor should
                                              5   having a disability, living far from campus, or public health crises such as the COVID-19
                                              6   global pandemic.
                                              7          2.        And that education must be meaningful. A degree is worthless if it is not
                                              8   trusted. Higher education can open doors to new opportunities and progress, but only if
                                              9   employers and graduate schools are confident that a degree represents an individual’s
                                             10   legitimate experience and academic training.
                                             11          3.        A meaningful, legitimate education is essential for a robust, reliable
                                             12   economy. We trust bridges because they are designed by engineers with certifications and
C ROWELL & M ORING LLP




                                             13   licenses only conferred after years of training and intensive competency exams. We send
                   A T T ORNE YS A T L A W




                                             14   our children to pediatricians because we know doctors cannot practice unless they pass the
                                             15   boards. We entrust accountants with our retirement funds and lawyers with our IOLTA
                                             16   accounts because those professionals must take and pass a set of rigorous exams and
                                             17   adhere to ethical codes to participate in those professions. Reliable test results are
                                             18   necessary for this trust to exist.
                                             19          4.        Proctorio CEO Mike Olsen understands this. He founded Proctorio in
                                             20   2013, recognizing there was an expanding need to protect exam integrity in online or
                                             21   distance learning environments. Most other remote proctoring solutions rely on the
                                             22   schedules of outsourced proctors or force test takers to register for their exams outside of
                                             23   their institution’s assessment platforms. But Mike Olsen understood that was not
                                             24   necessary. Through Proctorio, he sought to modernize higher education and expand access
                                             25   to degrees that the public can trust, breaking down barriers to remote education.
                                             26          5.        Proctorio licenses software that protects the integrity of examinations—i.e.,
                                             27   the software helps schools and faculty offer remote instruction while also identifying
                                             28   potential academic dishonesty during exams. The product has three main functions. First,
                                                                                                  17
                                                       Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 18 of 49



                                              1   it helps confirm a test-taker’s identity, because it goes to the heart of exam integrity to
                                              2   ensure that the person receiving the grade for the exam is the same individual who is
                                              3   actually taking the exam. Second, Proctorio software helps determine if a test-taker is
                                              4   referring to prohibited content or consulting other people during an exam, because if one
                                              5   test-taker has an unfair advantage, it harms the integrity of the entire exam. Last, Proctorio
                                              6   can block certain programs on a test-taker’s computer (e.g., web browsers, e-mail
                                              7   programs), to ensure test-takers are all taking the exam from the same starting point.
                                              8           6.      No software is perfect. Remote test-proctoring software is still a new
                                              9   technology. While it has grown in popularity, the COVID-19 global pandemic changed
                                             10   everything. In a very short period of time, thousands of schools and millions of students
C ROWELL & M ORING LLP




                                             11   who had never used remote proctoring technology immediately needed this software to
                   A T T ORNE YS A T L A W




                                             12   keep classes open. This shift led to a groundswell of violations of exam integrity, 7 but also
                                             13   increased scrutiny of the software platforms trying to prevent it. That scrutiny is absolutely
                                             14   a good thing, and Proctorio welcomes constructive criticism aimed at improving its
                                             15   product. But bad faith allegations and false accusations attacking Proctorio and its CEO
                                             16   Mike Olsen in violation of the law are a different matter altogether.
                                             17           7.      Erik Johnson, a Miami University-Oxford undergraduate student, is one of
                                             18   the voices raising concerns about remote proctoring software like Proctorio’s. For
                                             19   example, on September 7, 2020, Mr. Johnson suggested on Twitter that Proctorio should
                                             20   soften the language in the pop-up notifications that test-takers see during stressful exams.
                                             21   See Ex. B-3 at 31. 8 A few days later on September 11, 2020, Mr. Johnson raised awareness
                                             22   about a university professor who was using Proctorio’s software improperly. See id. at 28.
                                             23
                                             24    7
                                                     See, e.g., Tawnell D. Hobbs, Cheating at School Is Easier Than Ever—and It’s
                                                   Rampant, WALL ST. J. (May 12, 2021), available at
                                             25    https://www.wsj.com/articles/cheating-at-school-is-easier-than-everand-its-rampant-
                                                   11620828004?mod=e2tw (last viewed June 25, 2021) (attached as Ex. A).
                                             26    8
                                                     Exhibit B is in three parts due to size, and citations refer to Exs. B-1, B-2, and B-3.
                                             27    Also, Exhibit B displays the tweets in Greenwich Mean Time (GMT), while Proctorio has
                                                   sought to reflect the dates and times for this Counterclaim in Pacific Standard Time (PST)
                                             28    for consistency’s sake, as Johnson reflected dates/times in PST as well.

                                                                                                  18
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 19 of 49



                                              1   Others have raised concerns that Proctorio’s software may unfairly impact students with
                                              2   disabilities and racially-diverse students. See Ex. C.
                                              3          8.       Proctorio’s leadership heard this constructive feedback, and has taken swift
                                              4   action to address it. The company tempered the language in its pop-up notifications to
                                              5   better protect student morale during examinations. The company has developed an
                                              6   acceptable use policy for faculty so that it can ban professors who abuse the platform. And
                                              7   to confront the issues faced by students with disabilities, Proctorio has partnered with My
                                              8   Blind Spot, a consulting firm that helps improve digital infrastructure to make it more
                                              9   accessible and inclusive to people with disabilities. Likewise, to make its platform as
                                             10   inclusive as possible, Proctorio has commissioned a top-to-bottom audit of its algorithm
                                             11   from BABL AI, a firm that specializes in evaluating algorithms for bias and issuing
                                             12   recommendations to improve the platform.
C ROWELL & M ORING LLP




                                             13          9.       But good-faith criticism of Proctorio and its product are not the subject of
                   A T T ORNE YS A T L A W




                                             14   these counterclaims (“Counterclaims”). Proctorio welcomes good-faith criticism from Mr.
                                             15   Johnson or anyone else, as long as such is within the bounds of the law, and the company
                                             16   has a proven track-record of responding to real concerns.
                                             17          10.      The problem is that many of Mr. Johnson’s statements about Proctorio
                                             18   have, unfortunately, not been made in good faith and are false or misleading. In fact, since
                                             19   September 2020, Mr. Johnson has consistently published statements about Proctorio that he
                                             20   either knows are false or misleading, or that he has made with a reckless disregard of their
                                             21   falsity or misleading nature.
                                             22          11.      Mr. Johnson has stated that Proctorio secretly invades students’ local
                                             23   computers and, after entering the computer, can both spy on and obtain sensitive data from
                                             24   students without their knowledge or consent. False. Mr. Johnson allegedly investigated
                                             25   Proctorio language files and source code to make this claim. He does not explain how this
                                             26   software possibly elucidates this conclusion, or how any of Proctorio’s software allows the
                                             27   company to surreptitiously invade student computers. This is because his accusations are
                                             28   false, are not based on software analysis, and reflect a lack of understanding of how the
                                                                                                 19
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 20 of 49



                                              1   code operates.
                                              2          12.       Mr. Johnson has stated that Proctorio “obfuscates” its code to hide the
                                              3   functionality and, in doing so, violates the Google Chrome Store terms of service. False.
                                              4   Software developers understand the difference between “obfuscation” and the concept of
                                              5   “minification,” where the latter is a common, run-of-the-mill process to remove
                                              6   unnecessary characters to ensure more efficient code transmission. Google understands the
                                              7   distinction, which is why its Chrome Store terms of service expressly permit minification,
                                              8   while banning obfuscation. Minification is all that Proctorio has done with its code. Mr.
                                              9   Johnson has accused Proctorio of obfuscation with either a knowing or reckless disregard
                                             10   for the falsity of his claims.
                                             11          13.       Mr. Johnson has stated that Proctorio leaves student data highly vulnerable
                                             12   to theft and disclosure and that the company lies about its data-protection efforts. False.
C ROWELL & M ORING LLP




                                             13   Proctorio has state-of-the-art data protection mechanisms in place and regularly updates its
                   A T T ORNE YS A T L A W




                                             14   technology to protect student data. The data protection is so strong that not even Proctorio
                                             15   can access student information. Indeed, Proctorio takes this public commitment so
                                             16   seriously that it has engaged consultants at a highly-regarded security consulting firm
                                             17   specifically to validate an extra layer of encryption key security to make doubly sure that
                                             18   Proctorio cannot access student data. Mr. Johnson both ignores these facts and accuses
                                             19   Proctorio of lying about these data protection efforts, all while falsely impugning Proctorio
                                             20   as a “Teenage Lap Cam.”
                                             21          14.       And Mr. Johnson has stated that Proctorio makes determinations as to
                                             22   whether students are flagged for academic dishonesty. False. Only schools and faculty
                                             23   can make those decisions. Mr. Johnson knows this from (1) taking classes that use
                                             24   Proctorio software, (2) his position on the university subcommittee investigating remote
                                             25   proctoring software, and (3) his review of the company website and a letter Proctorio sent
                                             26   to the United States Senate.
                                             27
                                             28
                                                                                                 20
                                                       Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 21 of 49



                                              1           15.      Indeed, Mr. Johnson’s university dispels his allegations on the very
                                              2   webpage from which it directs students to download Proctorio to use in exams. 9 Under the
                                              3   prominent header “Privacy and Data Security,” Miami University-Oxford debunks in plain
                                              4   English all of Mr. Johnson’s false claims:
                                              5
                                              6
                                              7
                                              8
C ROWELL & M ORING LLP




                                              9
                   A T T ORNE YS A T L A W




                                             10
                                             11
                                             12           16.      In short, Mr. Johnson’s public statements are not good-faith criticisms
                                             13   about a new technology, much less “criticisms” at all. They do not represent a legitimate
                                             14   effort to raise awareness about real concerns with the software. They cannot even be called
                                             15   confused misstatements about how the software operates. With these statements, Mr.
                                             16   Johnson is publishing statements he knows are false. He is not a “white hat” hacker with
                                             17   aims to help improve data security. His aim is not to improve Proctorio, but instead to not
                                             18   have Proctorio at all. 10
                                             19           17.      Nor are Mr. Johnson’s statements mere opinions, even though he may
                                             20   himself be frustrated with virtual learning. 11 Mr. Johnson refers to himself as a “security
                                             21    9
                                                     See “Proctorio for Students,” MIAMI UNIV. (last viewed June 30, 2021), available at
                                             22    https://www.miamioh.edu/online/resources/proctorio-for-students/index.html.
                                                   10
                                                      For example, four weeks after filing this case, Mr. Johnson re-tweeted a call to “Abolish
                                             23    online proctoring.” See, e.g., Ex. D; see also Ex. E (“We need to ban remote proctoring
                                                   right now.”).
                                             24    11
                                                      See Ex. A (quoting Plaintiff: “Erik Johnson, an 18-year-old freshman at Miami
                                             25    University in Oxford, Ohio . . . said he knows students who have used homework help
                                                   sites for studying—and for cheating. He said he hasn’t cheated himself. He said students,
                                             26    including himself, are frustrated with virtual learning because there’s less interaction with
                                                   instructors and it’s not as structured. ‘I haven’t struggled this way with learning material,
                                             27    ever,’ he said. ‘It’s just really difficult to learn and retain the information just exclusively
                                                   at your own pace.’”).
                                             28
                                                                                                 21
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 22 of 49



                                              1   researcher” (Compl. ¶ 11). 12 He published these false statements after he claimed to have
                                              2   conducted an “investigation of the software code” (id. ¶ 15). His Complaint fully
                                              3   acknowledges that his tortious tweets sought “to report his findings from his investigation
                                              4   of the Proctorio Software and to provide evidence supporting his assertions.” Id. ¶ 24.
                                              5   “Findings” and “evidence”—not “opinions.”
                                              6          18.       Mr. Johnson’s falsities have travelled far and wide. He has intentionally
                                              7   directed them towards both the general public and also towards specific universities and
                                              8   faculty members. He has primarily published them over Twitter, but has also published his
                                              9   false and misleading statements, in national, state, and local fora.
C ROWELL & M ORING LLP
                   A T T ORNE YS A T L A W




                                             10          19.       Though Mr. Johnson published his false statements in cyberspace, they
                                             11   have real-world consequences. Among Proctorio’s university clients, they raise unfounded
                                             12   concern about the legitimacy and security of Proctorio’s product—unfounded concerns that
                                             13   Proctorio’s clients and prospective clients have raised in subsequent negotiations. They
                                             14   unlawfully defame Proctorio’s executives. 13 They unfairly cast doubt on the reliability of
                                             15   Proctorio’s statements regarding its product, and they have caused Proctorio concrete
                                             16   commercial injuries. These consequences are, in fact, exactly what Mr. Johnson appears to
                                             17   want. Specifically, on several occasions, Mr. Johnson has expressed pure joy over
                                             18   institutions boycotting Proctorio’s products over the same unfounded and false “concerns”
                                             19   he has raised, including:
                                             20                a. January 28, 2021 re-tweet: lauding University of Illinois’ decision to
                                             21
                                                   12
                                                      See also Ex. B-1 at 3, which reflects Mr. Johnson’s Twitter profile, on which he describes
                                             22    himself as a “Security & Privacy Researcher.”
                                             23
                                                   13
                                                      For instance, in two March 3 tweets, Mr. Johnson twice re-tweeted a black-and-white
                                                   mugshot-style picture of Mike Olsen, who is described as Proctorio’s “creepy CEO,” and
                                             24    suggested that Mr. Olsen had developed a “Teenage Lap Cam.” See Ex. F (Mar. 3, 2021
                                                   re-tweets). Mr. Johnson likewise shared an article published on the webpage of an
                                             25    organization called “Fight for the Future”—which, on information and belief, Mr. Johnson
                                                   and those closely connected to him, including, on information and belief, at least one
                                             26    member of his immediate family, are affiliated with—which falsely described Proctorio’s
                                                   technology as “literally mak[ing] young people film themselves for a spyware app” and
                                             27    suggested Proctorio sent its DMCA notices because “Mike [Olsen] was SO bummed that
                                                   Erik [Johnson] would dare to interrupt Mike’s filming of teenage laps.” See Ex. G. The
                                             28    disgusting—and legally unacceptable—implication of these Tweets was apparent.

                                                                                                  22
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 23 of 49



                                              1                   apparently stop using Proctorio and re-tweeting the message “1 down, over a
                                              2                   thousand universities and colleges to go. In 2021, Proctorio will pay.” See
                                              3                   Ex. H.
                                              4                b. April 19, 2021 tweet: lauding University of Warwick Business School’s
                                              5                   cancelling a Proctorio trial following a student petition against the use of
                                              6                   Proctorio. Ex. I.
                                              7                c. March 18, 2021 tweet: lauding the University of British Columbia’s
                                              8                   apparent decision to ban the use of Proctorio software and tweeting at
                                              9                   Miami University and its president Jason Osborne urging “It’s time for other
                                             10                   institutions to do the same. I’m looking at you, Miami.” Ex. B-1 at 17.
                                             11                d. February 20, 2021 tweet: lauding the Online Teaching Conference
C ROWELL & M ORING LLP




                                             12                   withdrawing its agreement with Proctorio to sponsor the event. Ex. B-2 at 7.
                   A T T ORNE YS A T L A W




                                             13   Proctorio has been left with no choice but to respond to the false and misleading statements
                                             14   which have been intentionally made to harm its business. 14
                                             15          20.       In addition, Mr. Johnson has broken contractual promises intended to
                                             16   benefit Proctorio and has purposefully and repeatedly infringed Proctorio’s copyrights.
                                             17          21.       To use Proctorio and to download its software, Mr. Johnson agreed not to
                                             18   access and disclose the company’s copyrighted software platform and services. He made
                                             19   this promise with Miami University-Oxford expressly to protect Proctorio’s interests.
                                             20          22.       Nonetheless, Mr. Johnson violated this agreement when he accessed and
                                             21   then disclosed the language files and source code that underlies the Proctorio product.
                                             22   Even more troubling, Mr. Johnson did this with knowledge that the source code he was
                                             23   disclosing would allow students to circumvent the technology to cheat on exams. In other
                                             24   words, Mr. Johnson not only violated his promise to protect Proctorio’s technology he also
                                             25
                                             26    14
                                                     Before this lawsuit, Proctorio tried to find ways to positively address any problems that
                                                   Mr. Johnson has with the company. In addition to efforts to communicate with Mr.
                                             27    Johnson and to provide answers to his questions, Proctorio has even sent him and his
                                                   associates, at Mr. Johnson’s request, Proctorio t-shirts bearing the company’s name and
                                             28    logo in a goodwill gesture.
                                                                                                  23
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 24 of 49



                                              1   took steps that he knew would substantially undermine the product’s efficacy.
                                              2          23.       And Mr. Johnson’s use of Proctorio’s copyrighted materials fares no better.
                                              3   His publishing of Proctorio’s language files, source code, and user interface provide
                                              4   absolutely no value to his purported criticism about the company. The disclosures do not
                                              5   add greater clarity, understanding, or depth to the criticism. They do not reinforce or
                                              6   better-articulate his criticism. They do not help the reader understand the criticism in a
                                              7   new light or otherwise benefit the criticism in any fashion. All that the disclosures of
                                              8   Proctorio’s copyrighted material do is make it easier for others to circumvent the product,
                                              9   cheat on exams, wrongfully further the false and misleading statements, and ultimately
                                             10   destroy the market for the very same copyrighted material.
                                             11          24.       Proctorio cannot simply stand by as an individual deliberately and
                                             12   wrongfully attempts to undermine the value and efficacy of a security product into which
C ROWELL & M ORING LLP




                                             13   Proctorio—and its university clients—have invested so much. Mr. Johnson is infringing
                   A T T ORNE YS A T L A W




                                             14   Proctorio’s copyrights, violating the terms of his agreement with Proctorio, and making
                                             15   false and misleading statements about its product.
                                             16          25.       For these reasons, and to protect its legal rights in the face of an unchecked
                                             17   campaign of falsehoods, Proctorio regrettably must bring these Counterclaims.
                                             18                                             PARTIES
                                             19          26.       Defendant / Counterclaimant Proctorio, Inc. is a Delaware corporation with
                                             20   its principal place of business in Scottsdale, Arizona.
                                             21          27.       Plaintiff / Counterdefendant Erik Johnson is an undergraduate student at
                                             22   Miami University in Oxford, Ohio, who on information and belief is domiciled in
                                             23   Libertyville, Illinois.
                                             24                                 JURISDICTION AND VENUE
                                             25          28.       Based on the allegations in Counterdefendant’s complaint filed in this
                                             26   action (“Complaint”), there presently exists a justiciable controversy.
                                             27          29.       This Court has subject matter jurisdiction over the Counterclaims pursuant
                                             28   to 28 U.S.C. § 1331, and 1338(a), and because some claims arise under the Copyright Act
                                                                                                  24
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 25 of 49



                                              1   17 U.S.C. § 101 et seq., and the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.
                                              2          30.      This Court also has subject matter jurisdiction over these counterclaims
                                              3   pursuant to 28 U.S.C. § 1332 because the amount in controversy exceeds the statutory
                                              4   minimum, and Counterdefendant is diverse with Counterclaimant.
                                              5          31.      This Court has personal jurisdiction over Counterdefendant because, inter
                                              6   alia, Counterdefendant filed suit in this district.
                                              7          32.      Venue is proper in this judicial district under 28 U.S.C. § 1391 and/or 1400
                                              8   at least because Counterdefendant has filed the Complaint in this District.
                                              9          33.      Pursuant to 28 U.S.C. § 1367(a), the Court has supplemental subject-matter
                                             10   jurisdiction over Proctorio’s state-law claims because these claims are so related to the
                                             11   copyright claims herein that they form part of the same case or controversy.
                                             12                               GENERAL ALLEGATIONS
                                                     Proctorio’s Remote Exam Proctoring Software Is a Widely Adopted Product That
C ROWELL & M ORING LLP




                                             13
                                                                    Significantly Expands Access to Higher Education
                   A T T ORNE YS A T L A W




                                             14          34.      Hundreds of colleges and universities in the United States have chosen to
                                             15   license Proctorio’s software to expand secure remote access to higher education. Many of
                                             16   the nation’s most well-respected higher educational institutions trust Proctorio to protect
                                             17   academic integrity for distance learners across the globe.
                                             18          35.      The need for Proctorio intensified once the global COVID-19 pandemic
                                             19   closed the door to in-person exams. But Proctorio had already been on the steady rise,
                                             20   having grown substantially between its founding in 2013 and 2019.
                                             21          36.      Schools have widely adopted Proctorio because it is effective, flexible, and
                                             22   easy to use. It is a fully-automated platform that offers features that allow schools and
                                             23   faculty—not Proctorio—to make exam integrity decisions. This significantly lowers the
                                             24   time and cost associated with ensuring exam integrity, and also allows students to take
                                             25   exams from anywhere with confidence that the results can be trusted.
                                             26          37.      Proctorio’s software lets schools decide from a menu of institution-wide
                                             27   settings that assist in flagging data for a faculty member’s review that may indicate activity
                                             28
                                                                                                   25
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 26 of 49



                                              1   that (in the opinion of the faculty member) evinces academic dishonesty. For any
                                              2   particular exam, the faculty member must decide which settings to turn on. The software
                                              3   documents the activity associated with the relevant settings and provides a report that aids
                                              4   the school in reviewing the raw underlying data collected by Proctorio. The school and
                                              5   faculty—not Proctorio—may then determine for themselves whether the exam was
                                              6   completed consistent with the school’s policies.
                                              7          38.      These points bear emphasizing. First, Proctorio does not decide what
                                              8   data is collected. It offers software features that a school can license, and that a faculty
                                              9   member can then decide to turn on or off for any particular exam. Second, Proctorio does
                                             10   not analyze any student data. It collects data at the school’s and faculty’s direction and
                                             11   control, and then automatically prepares a report that the school and faculty can review.
                                             12   And third, Proctorio does not decide what behavior is flagged as potentially
C ROWELL & M ORING LLP




                                             13   inconsistent with exam policies. A student’s school and faculty make all of these
                   A T T ORNE YS A T L A W




                                             14   decisions.
                                             15          39.      Proctorio also does not hide its product functionality. In fact, before every
                                             16   exam, the student must affirmatively consent to using the Proctorio software, and is told
                                             17   what exam-integrity features chosen by her university will be in place during the exam.
                                             18          40.      As already noted, these features have three basic functions: (1) to confirm
                                             19   the examinee’s identity; (2) to determine whether the examinee is relying on prohibited
                                             20   content or third-parties; and (3) to block certain programs on an examinee’s computer.
                                             21          41.      For the first function, Proctorio asks the examinee to hold up a photo
                                             22   identification card. Either a school administrator or the faculty member can compare the
                                             23   ID card to the examinee’s image after the exam, or a Proctorio agent can make the
                                             24   comparison in real-time if the university requests that service.
                                             25          42.      For the second function, Proctorio collects and then automatically generates
                                             26   a report describing whether an examinee relied on extra-exam materials. If the university
                                             27   chooses to enable it, the platform can collect examinee video, and then can automatically
                                             28   mark where in the video the examinee looks away from the screen, or where a second face
                                                                                                 26
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 27 of 49



                                              1   shows up. It can collect exam audio, and then can mark where the sound is loud enough to
                                              2   suggest that the examinee spoke to another person during the exam. And it can collect
                                              3   screen or website activity, and then can auto-generate a list of websites visited during the
                                              4   exam. Again, this can all occur automatically if the school or faculty select that option, or
                                              5   the school and faculty can choose features where Proctorio agents conduct a first-level
                                              6   review when potential issues arise.
                                              7          43.      And for the third function, Proctorio blocks access to device functionalities
                                              8   which may enable academic dishonesty. For example, Proctorio can stop examinees from
                                              9   using virtual machines during the exam, which can allow third-parties to take exams from
                                             10   different locations. Proctorio can also require examinees to use a full screen or only one
                                             11   screen; can disable new tabs and close open tabs; can disable printing, the clipboard, and
                                             12   right-click functionality; and can clear the cache and prevent exam re-entry. Universities
C ROWELL & M ORING LLP




                                             13   and faculty can change, enable, or disable any of these features.
                   A T T ORNE YS A T L A W




                                             14          44.      Each of these features operate within a heavily protected environment that
                                             15   ensures the examinee’s personal information is secure from breach and exposure beyond its
                                             16   limited purpose to protect exam integrity. Biometrics are never collected by the
                                             17   company. Proctorio does not use biometric analysis like facial recognition, keystroke
                                             18   fingerprinting, or voice recognition. All data used to support live proctoring and
                                             19   verification functions are immediately deleted. And all other data is preserved solely at the
                                             20   school’s direction, and only after informing the student of how, where, and for how long
                                             21   the data will be stored.
                                             22          45.      Proctorio’s data encryption efforts are state-of-the-art. Proctorio secures
                                             23   and processes examinee data through multiple layers of encryption. Transmission from the
                                             24   examinee’s device to Proctorio data centers happens over TLS 1.2 or 1.3 and, if the
                                             25   browser supports it, Perfect Forward Secrecy (“PFS”). Data temporarily stored in
                                             26   Proctorio’s data center is encrypted using AES-256 and is protected with FIPS 140-2
                                             27   compliance. All data centers are SOC 2 attested. The company’s browser extension uses
                                             28   an encryption layer secured with AES-GCM. And the platform undergoes daily
                                                                                                 27
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 28 of 49



                                              1   vulnerability and penetration tests to help mitigate the risk of a data security incident.
                                              2          46.      Moreover, when Proctorio publicizes that it has “zero-knowledge
                                              3   encryption,” it means that the company does not have encryption keys to decrypt any audio
                                              4   or video data. Records can only be accessed by the faculty or school, or by Proctorio
                                              5   agents under the direction and control of the faculty and school. This bears repeating: it is
                                              6   impossible for Proctorio to access any student data without first being given access to that
                                              7   information affirmatively from the school or the student. Proctorio’s access is completely
                                              8   directed and controlled by the school, always revocable by the school, and – in fact –
                                              9   extremely rare. For example, the only situations where Proctorio might even be granted
                                             10   limited access is in a troubleshooting instance (but even then, Proctorio’s typical practice is
C ROWELL & M ORING LLP




                                             11   to request a screen share) or with the professional review functionality (which has been
                   A T T ORNE YS A T L A W




                                             12   used in approximately 0.0005% of all exams taken with the software).
                                             13          47.      Moreover, Proctorio recognizes that the data security environment is
                                             14   dynamic, and takes a proactive approach against security and privacy threats. In mid-2020,
                                             15   Proctorio engaged a leading information security consulting company to perform security
                                             16   assessments of its software and cloud environment. Proctorio recently achieved ISO 27001
                                             17   certification, 15 and it successfully completed a SOC 2 Type 1 audit. 16 All of these data
                                             18   protection audits are voluntary; Proctorio takes these steps to protect its users.
                                             19          48.      And finally, the Proctorio agents who support the live product features are
                                             20   heavily vetted. Each is a company employee. And each employee receives a background
                                             21   check and five weeks of training before taking any live proctoring or verification
                                             22   assignment. In no situation may the employee obtain or use the data reviewed for exam
                                             23   purposes outside of the narrow direction provided by the school.
                                             24
                                             25    15
                                                      See “Proctorio achieves ISO 27001:2013 Information Security Certification” (June 25,
                                                   2021) available at https://blog.proctorio.com/proctorio-achieves-iso-270012013-
                                             26    information-security-certification/.
                                             27
                                                   16
                                                      See “Proctorio Becomes SOC 2 Type 1 Compliant Proctoring Provider” (Apr. 14,
                                                   2021), available at https://blog.proctorio.com/proctorio-becomes-soc-2-type-1-compliant-
                                             28    proctoring-provider/.

                                                                                                  28
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 29 of 49



                                              1                   Mr. Johnson’s Knowledge About Proctorio & Its Product
                                              2          49.      Mr. Johnson knows all of this. Everything described above about Proctorio
                                              3   and its product is publicly available, and Mr. Johnson had acknowledged that he has read
                                              4   and reviewed this same information. Indeed, every single time since September 2020 that
                                              5   Mr. Olsen has tweeted about Proctorio, Mr. Johnson has tweeted a response. Mr.
                                              6   Johnson’s focused attention on Proctorio and all of the company’s activities over the past
                                              7   ten months strongly indicate that he is aware of the actual facts. See, e.g., Ex. B
                                              8   (“Proctorio” appears in Mr. Johnson’s tweets 263 times since September 2020).
                                              9          50.      Mr. Johnson states that he has attended classes that use Proctorio, and that
                                             10   his classmates have taken exams with the software. (Compl. ¶¶ 11-12). He also admits
                                             11   that he downloaded the software onto his local computer. (Id. ¶ 14). Mr. Johnson thus
C ROWELL & M ORING LLP
                   A T T ORNE YS A T L A W




                                             12   knows or should know that the company informs students upon downloading the software
                                             13   and prior to using the software what data is collected and how it is stored. And he thus also
                                             14   knows or should know that his school and faculty decide what data is collected, where the
                                             15   information is stored, the data securities measures in place, and for how long data is
                                             16   retained.
                                             17          51.      Mr. Johnson has reviewed Proctorio’s material about the software. He
                                             18   admits to reviewing the website (Compl. at Ex. 6 17) and the company’s software-as-a-
                                             19   service (“SaaS”) agreements. (Ex. B-2 at 16-17). He admits to reviewing the private
                                             20   contracts that Proctorio enters with colleges and universities, which he obtained via
                                             21   freedom-of-information requests. (Id. at 28-29). And he admits to reviewing the twenty-
                                             22   two-page letter that Proctorio prepared in response to an inquiry from six United States
                                             23   Senators investigating the remote test proctoring industry. (Id. at 22 18); see also Ex. J.
                                             24   Having reviewed these abundant materials, Mr. Johnson knows or should know all of the
                                             25
                                                   17
                                                      This Exhibit discloses a conversation in which Mr. Olsen sends Mr. Johnson a link to
                                             26    Proctorio’s website, and Mr. Johnson responds that the website is “clarifying” and
                                                   “address[es his] concerns.” Compl. at Ex. 6.
                                             27    18
                                                      The third link in the tweet from John Davisson links to Proctorio’s Senate Response.
                                             28
                                                                                                  29
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 30 of 49



                                              1   actual facts about Proctorio described herein. But in particular, he knows or should know
                                              2   the types of information the company collects and does not collect from examinees and the
                                              3   security measures the company uses to protect examinee information. 19
                                              4          52.      Mr. Johnson has researched the software with his peers. The Complaint
                                              5   notes that Johnson is on a university subcommittee “tasked with investigating whether or
                                              6   not the use of remote proctoring services such as Proctorio is in line with his university’s
                                              7   values.” (Compl. ¶ 13). At least on the basis of this description, Mr. Johnson knows or
                                              8   should know from his participation on the subcommittee that Proctorio makes no decisions
C ROWELL & M ORING LLP




                                              9   regarding what integrity features are available or when they are used, and that Proctorio
                   A T T ORNE YS A T L A W




                                             10   does not determine what constitutes academic dishonesty. Universities and teachers make
                                             11   those calls. Moreover, Mr. Johnson has remained in both close and active connection with
                                             12   others who oppose proctoring technology and seek to abolish it. 20
                                             13          53.      And Mr. Johnson has researched the software on his own. In violation of
                                             14   his promises to Proctorio, Mr. Johnson accessed the Proctorio software code that is stored
                                             15   in hidden folders upon download, and has both reviewed this material and published it on
                                             16   the Internet. (Id. ¶ 14). Under the guise of software research, he admits to reviewing the
                                             17   software to determine the data privacy features the company has in place and whether there
                                             18   are any vulnerabilities that can put student information at risk. (Ex. B-3 at 16). For these
                                             19   reasons, Mr. Johnson knows or should know that Proctorio does not obfuscate its software,
                                             20
                                             21    19
                                                      For example, Proctorio’s website has a privacy policy, a terms of service agreement,
                                                   and a Frequently Asked Questions page. See Proctorio | Privacy and Cookies, available at
                                             22    https://proctorio.com/privacy-policy; Proctorio | Terms of Service, available at
                                                   https://proctorio.com/terms; Proctorio | FAQ, available at https://proctorio.com/faq (all
                                             23    last viewed June 25, 2021). These publications together describe the security measures
                                                   Proctorio takes and the information the company collects. Even more to the point,
                                             24    Proctorio’s Senate response letter has a detailed description of each type of information
                                                   the company collects, see Ex. J at 4-10, and how it is secured, id. at 18-19.
                                             25    20
                                                      In particular, Mr. Johnson has remained in close and active contact with Ian Linkletter,
                                             26    who has also unlawfully disclosed Proctorio’s proprietary content. Mr. Johnson has re-
                                                   tweeted and supported Mr. Linkletter to help him evade a restraining order, see Ex. B-2 at
                                             27    37) and make misleading statements about Proctorio’s technology, see id. at 30. Mr.
                                                   Johnson is also in contact with others who oppose Proctorio’s software and have made
                                             28    disparaging statements about the company and its technology through online blogging.

                                                                                                 30
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 31 of 49



                                              1   that Proctorio has no possible way to surreptitiously invade student computers and access
                                              2   sensitive information, and that Proctorio does not even have the technical ability to see,
                                              3   collect, transmit, or in any way manipulate student information. Any good-faith research
                                              4   into the product would make these actual facts abundantly clear.
                                              5      Mr. Johnson Has Made Numerous False Public Statements About Proctorio & Its
                                                      Product with Knowledge or Reckless Disregard of Falsity of Those Statements
                                              6
                                                         54.       Unfortunately, Mr. Johnson’s knowledge about Proctorio has not stopped
                                              7
                                                  him from making false public statements about the company and its product. Indeed, Mr.
                                              8
                                                  Johnson has made and amplified each of his statements either knowing that they are false
                                              9
                                                  or with a reckless disregard of their falsity.
                                             10
                                                         55.       Many false statements were made on September 7 and 11, 2020. (See id. at
                                             11
                                                  25-31). But importantly, Mr. Johnson repeated and amplified these statements on at least
                                             12
                                                  three occasions. First, on September 14, 2020. (See id. at 23-24). Second, on October 23,
C ROWELL & M ORING LLP




                                             13
                                                  2020—when he expressly referred to the statements as his “research into the platform.”
                   A T T ORNE YS A T L A W




                                             14
                                                  (Id. at 15). And third, when he “pinned” the October 23 statement to the top of his Twitter
                                             15
                                                  homepage. (Ex. B-1 at 2). By pinning the October 23 statement, Mr. Johnson ensured that
                                             16
                                                  his false and misleading “research into the platform” would be the first statements that
                                             17
                                                  visitors see.
                                             18
                                                         56.       This initial set of false statements fall into three categories. First, false
                                             19
                                                  statements about Proctorio’s security and privacy features. These include, but are not
                                             20
                                                  limited to, Mr. Johnson’s published statements that:
                                             21
                                                               a. “Proctorio seemingly routes ALL of your chrome browsing traffic through
                                             22
                                                                  their servers and hides it from any tools” and that the software “ALWAYS
                                             23
                                                                  does this if it’s installed.” (See Ex. B-3 at 30).
                                             24
                                                               b. “It’s seemingly impossible to tell when the proctorio [sic] extension is
                                             25
                                                                  collecting data from your browser and when it’s not” and that Proctorio “has
                                             26
                                                                  all permissions whenever installed and could be logging data 24/7.” (Id.)
                                             27
                                                               c. “[I]f you open Charles/Burp with the proctorio [sic] extension installed, you
                                             28
                                                                                                    31
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 32 of 49



                                              1                   won’t see ANY of your network traffic from chrome [sic]. I can’t see where
                                              2                   it’s sending data because no DevTools.” (Id.)
                                              3                d. Proctorio employees “will spy on you” “if you raise enough flags to the
                                              4                   algorithm during the exam” and that they “have full access to the feed of
                                              5                   students’ exams.” (Id. at 32).
                                              6   Mr. Johnson’s intent in making these statements was to create doubt and distrust in
                                              7   Proctorio’s data privacy and security features. Yet, for the reasons described above, Mr.
                                              8   Johnson knows that these statements are false.
                                              9          57.       The second category is false statements about Proctorio’s ability to make
                                             10   platform decisions that impact students taking exams. These include, but are not limited to,
                                             11   Mr. Johnson’s public statements that:
                                             12                a. “Proctorio looks for & flags” student activity during exams. (Id. at 31-32).
C ROWELL & M ORING LLP




                                             13                b. Proctorio “use[s] these metrics to compare you to other students in the
                   A T T ORNE YS A T L A W




                                             14                   class.” (Id. at 31).
                                             15                c. Proctorio “forc[es] a student to have a private quiet room with a quality
                                             16                   webcam, microphone, and stable internet connection.” (Id. at 29).
                                             17   The intent of these statements was to pin blame onto Proctorio for the use of the software
                                             18   despite knowing that solely universities and faculty members—not Proctorio—make these
                                             19   decisions and control their use of the software.
                                             20          58.       The final category includes false or misleading statements that Mr. Johnson
                                             21   supported by publishing Proctorio’s copyrighted material. Indeed, every time Mr. Johnson
                                             22   published Proctorio’s copyrighted content, he did so in furtherance of a claim that he either
                                             23   knew was false or that he made in reckless disregard of its falsity.
                                             24                a. The “list of metrics” tweet (Ex. B-3 at 31-32): Misleading the public
                                             25                   about the Proctorio product’s functionality, on September 7, 2020, Mr.
                                             26                   Johnson published an incomplete and misleading list of activities that the
                                             27                   software can flag if the school or faculty selects that option and the behavior
                                             28                   meets the school or faculty’s threshold for evincing unethical conduct. The
                                                                                                   32
                                                  Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 33 of 49



                                              1            list is both incomplete (it only includes those metrics that Mr. Johnson
                                              2            mischaracterizes and presents as the most invasive) and misleading (it
                                              3            strongly implies that Proctorio both controls these metrics and has access to
                                              4            the underlying data, and it inaccurately implies that Proctorio monitors “eye
                                              5            movement”). Mr. Johnson knew or reasonably should have known the
                                              6            falsity of this tweet.
                                              7         b. The “[Proctorio] use[s] these metrics” tweet (Id. at 31): In the next
                                              8            tweet, Mr. Johnson again published a list of activities that was both
                                              9            incomplete and misleading for the same reasons as described above in
                                             10            paragraph 58(a).
                                             11         c. The “Your attempt can be terminated” tweet (Id.): In a third tweet, Mr.
                                             12            Johnson again published an incomplete and misleading list, this time of
C ROWELL & M ORING LLP




                                             13            activities that either can automatically occur due to technological failures
                   A T T ORNE YS A T L A W




                                             14            (i.e., internet disconnection) or due to the school or faculty selecting the
                                             15            option and the behavior meeting the school or faculty’s threshold for
                                             16            evincing unethical conduct (i.e., switching proxies). The list is both
                                             17            incomplete (it only includes those activities that Mr. Johnson
                                             18            mischaracterizes and presents as the most invasive and punitive) and
                                             19            misleading (it strongly implies that Proctorio both controls these metrics and
                                             20            has access to the underlying data, and also because it strongly implies that
                                             21            Proctorio categorizes students who are flagged for unethical conduct and
                                             22            who are flagged for technical failures in the same fashion).
                                             23         d. The “you will have to scan your room” tweet (Id.): And in a fourth tweet
                                             24            that infringes Proctorio’s copyrighted material and disparages Proctorio’s
                                             25            software, Mr. Johnson published an image that documents the Proctorio
                                             26            software platform’s user interface. In this Tweet, Mr. Johnson stated that
                                             27            “Proctorio compiles” room footage “into a street-view like 360 image of
                                             28            your room/house that your professor can access and seemingly proctorio
                                                                                           33
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 34 of 49



                                              1                  [sic] ‘agents’ too.” The infringed image, in combination with this statement,
                                              2                  falsely states that Proctorio has consistent and highly sensitive access to the
                                              3                  inside of student’s private spaces and takes extra steps to invade student
                                              4                  privacy even further.
                                              5               e. The “virtual machine” tweet (Id. at 28): Four days later, on September
                                              6                  11, 2020, and as part of the same tweet thread, Mr. Johnson published a
                                              7                  tweet that includes (1) a link to a page that includes proprietary software
                                              8                  code describing the virtual machines that the software disables access to;
                                              9                  and (2) directions for how to access that same information on a local
C ROWELL & M ORING LLP




                                             10                  computer. This tweet is false because it supports Mr. Johnson’s effort
                   A T T ORNE YS A T L A W




                                             11                  through this thread to suggest that he is completing factual research about
                                             12                  the technology, when in reality he is posting information to harm the
                                             13                  company and its product. More fundamentally, this tweet provides the
                                             14                  public with a roadmap of how to circumvent and weaken Proctorio’s product
                                             15                  and to circumvent the important public interests that the software protects,
                                             16                  as Mr. Johnson well knows.
                                             17         59.       Mr. Johnson made numerous other false statements about Proctorio
                                             18   between September 2020 and March 2021. Despite claiming to be a security researcher
                                             19   and knowing the difference between obfuscation and minification, Mr. Johnson repeatedly
                                             20   made false accusations that Proctorio obfuscated code and violated Google policies. Such
                                             21   claims were made on September 22, 21 September 25, 22 October 5, 23 November 6, 24
                                             22
                                                   21
                                                      See Ex. B-3 at 22 (After pointing to the Google Chrome Store policy against
                                             23    obfuscation, stating: “Seeing as Proctorio is trying to censor those who are trying to figure
                                                   out what the extension’s detailed functionality is, this seems to be in direct violation of
                                             24    @ChromiumDev’s Program Policies.”).
                                             25    22
                                                      Id. at 21 (Stating that Proctorio “obfuscates the code for their own extension”).
                                                   23
                                                      Id. at 18 (“You say Proctorio believes in open-source projects, but obfuscate your own
                                             26    product.”).
                                             27    24
                                                      Id. at 13 (“[T]hey [Proctorio] actually do use obfuscation, jscrambler to be exact,
                                                   effectively violating the Google developer guidelines.”).
                                             28
                                                                                                 34
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 35 of 49



                                              1   November 23, 25 and March 16. 26 Mr. Johnson’s other false statements impugned the
                                              2   veracity of Proctorio’s data security measures. For example, Mr. Johnson stated that
                                              3   Proctorio was lying about its “zero-knowledge encryption” of student data on September
                                              4   7, 27 December 21, 28 February 19, 29 and March 31. 30 He made these false statements even
C ROWELL & M ORING LLP




                                              5   after, on September 22, 2020, admitting that he does not have an adequate background to
                   A T T ORNE YS A T L A W




                                              6   make such statements about Proctorio’s security technology. 31
                                              7          60.     The false statements, finally, were not just targeted against the company.
                                              8   Mr. Johnson has consistently made false statements about an online interaction Mr. Olsen
                                              9   had with a student where he clarified the omissions of the student, and the student
                                             10   acknowledged that the omissions were material. 32 And Mr. Johnson and his team have
                                             11   directed false, misleading, defamatory, and outright outrageous statements at Proctorio’s
                                             12   CEO Mr. Olsen as well—including vile, false, and defamatory suggestions that Mr. Olsen
                                             13    25
                                                      Id. at 4 (When using the Google Chrome Store’s “own language back at” Proctorio,
                                             14    cites to the provision that “Proctorio explicitly agreed to not obfuscate code or conceal
                                                   functionality of their extension”).
                                             15    26
                                                      Ex. B-1 at 17-18 (Asking Google “why aren’t the rules enforced for @proctorio? An
                                                   extension which obfuscates nearly all of their code…”).
                                             16    27
                                                      Ex. B-3 at 29-30 (“They claim that they use ‘zero-knowledge enncription [sic]’ and
                                             17    don’t have access to data . . . However, I’m not sure how true this statement is when
                                                   there’s clearly a way for ‘agents’ to view exam streams, when the CEO posts a student’s
                                             18    chat logs publicly to attack him, and when they put a law suit against someone linking
                                                   tutorial videos”).
                                             19    28
                                                      Ex. B-2 at 38-39 (Stating that “‘[z]ero-knowledge encryption’ is a horrible way to
                                                   describe what [Proctorio’s security] actually is. It’s not.”).
                                             20    29
                                                      Id. at 7 (“Stop with the bullshit ‘zero-knowledge encryption’ talk”).
                                             21    30
                                                      Ex. B-1 at 14 (Re-tweeting a blog post by a classmate that purports to analyze the zero-
                                                   knowledge encryption technology, and indicating that the technology allows for
                                             22    infiltration when encryption is supposed to be present).
                                             23
                                                   31
                                                      Ex. B-3 at 23 (“From the looks of it, the only thing seemingly ‘zero-knowledge about
                                                   the encryption is how Proctorio integrated it… However, I won’t go into detail on that.
                                             24    I’m sure others who know more than I do will do a better job explaining that aspect.”).
                                                   No actual expert has taken up Mr. Johnson’s offer to discredit and attack the zero-
                                             25    knowledge encryption technology because it is credible, effective, and secure. This
                                                   apparently did not stop Mr. Johnson from speaking publicly (and falsely) on the subject.
                                             26    32
                                                      This is the so-called student chat scandal, where a student accused Proctorio’s chat
                                                   agent of being insufficiently responsive, and Mr. Olsen identified omissions in the
                                             27    statements that student made and publicized. See Ex. B-3 at 29-30 (where Mr. Johnson
                                                   falsely states that Mr. Olsen “post[ed] a student’s chat logs publicly to attack him”).
                                             28
                                                                                                35
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 36 of 49



                                              1   has a prurient interest in children. Exs. F, G. Mr. Johnson’s counsel even went so far to
                                              2   falsely assert outside of this litigation, on behalf of Mr. Johnson, as his agent, that Proctorio
                                              3   engaged in “a form of fraud.” 33
                                              4         Mr. Johnson Violated His Promise Not to Access & Disclose Proctorio’s Software
                                                                                    Platform & Services
                                              5
                                                           61.    Attached herein is the executed agreement between Miami University-
                                              6
C ROWELL & M ORING LLP




                                                  Oxford and Proctorio. See Ex. K (the “Agreement”).
                                              7
                   A T T ORNE YS A T L A W




                                                           62.    Proctorio directly licenses its software to colleges and universities, and
                                              8
                                                  obligates the school to have student end-users agree to “substantively the same or greater
                                              9
                                                  protections for [Proctorio’s] Confidential Information and the Application IP.” 34 (Id. at 3).
                                             10
                                                  Proctorio is a direct and intended third-party beneficiary of such agreements. Thus,
                                             11
                                                  pursuant to the Agreement, end-users may not “copy or duplicate” any of Proctorio’s
                                             12
                                                  proprietary source code, and also may not:
                                             13
                                             14             “decompile, disassemble, reverse engineer or otherwise attempt to obtain or
                                                            perceive the source code from which any software component of any of the
                                             15
                                             16    33
                                                      See “Miami student faces legal battle against Proctorio,” Oxford Observer (May 14,
                                                   2021 (herein “Oxford Observer”) (“EFF attorneys Cara Gagliano and Hannah Zhao took
                                             17    up the lawsuit on Johnson’s behalf. After reviewing the case details, Gagliano sided with
                                                   Johnson’s argument, and even went so far as to view Proctorio’s actions as ‘a form of
                                             18    fraud.’”), available at https://oxfordobserver.org/5451/miami/miami-student-faces-legal-
                                                   battle-against-proctorio/ (last viewed June 25, 2021). Proctorio reserves all the rights
                                             19    regarding Ms. Gagliano’s potentially-tortious allegations, which appear to have been
                                                   made from California about a company in Arizona. Under either state’s laws, Ms.
                                             20    Gagliano’s statement may be actionable. “Courts and commentators generally agree that
                                                   absolute litigation privileges do not protect statements made to the media.” Susan A. v.
                                             21    Cty. of Sonoma, 2 Cal. App. 4th 88, 96 n.7 (1991); Green Acres Tr. v. London, 141 Ariz.
                                                   609, 615 (1984) (“The press conference simply did not enhance the judicial function and
                                             22    no privileged occasion arose. Accordingly, the lawyer defendants were not absolutely
                                                   privileged to publish the oral and written communications to the newspaper reporter.”).
                                             23    34
                                                      The Agreement defines “Application IP” as the Application Service, the Application
                                             24    Documentation, and any and all intellectual property provided to Customer (and/or any
                                                   applicable Authorized End Users) in connection with the foregoing.” Ex. K at 2.
                                             25    “Authorized End Users” is defined to expressly include student users. Id. “Confidential
                                                   Information” is defined to include “all written or oral information, disclosed by either
                                             26    Party to the other . . . that has been identified as confidential or that by the nature of the
                                                   circumstances surrounding disclosure ought reasonably to be treated as confidential.” Id.
                                             27    This definition also expressly encompasses “Application Documentation,” which is
                                                   defined as “text and/or graphical documentation, whether in electronic or printed format,
                                             28    that describe[s] the features, functions and operation” of the Proctorio software. Id.

                                                                                                  36
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 37 of 49



                                              1            Application IP is compiled or interpreted, or apply any other process or
                                                           procedure to derive the source code of any software included in the
                                              2
                                                           Application IP, or attempt to do any of the foregoing.”
                                              3
                                              4   (Id. at 1) (emphasis added). The Agreement further states that the school, and thus also the

                                              5   end-user, must “acknowledge[] that nothing in this Agreement will be construed to grant [it

                                              6   or the end-user] any right to obtain or use such source code.” (Id.)

                                              7          63.       Mr. Johnson admits to taking classes that use Proctorio’s software, and that

                                              8   he has downloaded Proctorio’s software onto his local computer. (See Compl. ¶¶ 12, 29).

                                              9   Thus, pursuant to the Agreement, Mr. Johnson is prohibited from obtaining, copying, or

                                             10   publicizing Proctorio’s source code and associated materials pursuant to the agreement that

                                             11   he entered with Miami University-Oxford.

                                             12          64.       On information and belief, Mr. Johnson did in fact enter into an end-user
C ROWELL & M ORING LLP




                                             13   agreement with Miami University-Oxford, as required by the Agreement.
                   A T T ORNE YS A T L A W




                                             14          65.       At some date prior to September 7, 2020, Mr. Johnson breached the end-

                                             15   user agreement. He breached the agreement in three specific ways. First, he pulled

                                             16   Proctorio’s hidden software from the depths of his computer, in violation of the promise

                                             17   not to obtain the source code and accompanying material. Second, he copied Proctorio’s

                                             18   software from its hidden location so that he could then disclose it on the Internet, in

                                             19   violation of the promise not to copy. And third, he published the software onto three

                                             20   Internet platforms—Twitter, Pastebin, and GitHub—in violation of the promise to protect

                                             21   the secrecy of such confidential information and in furtherance of the false statements and

                                             22   tortious activities set forth herein.

                                             23          66.       The specific materials that Mr. Johnson obtained and published in violation

                                             24   of his promise to Proctorio are those same materials he identifies in the Complaint.

                                             25   Namely, the language files and JavaScript files that are installed onto his local computer,

                                             26   and the platform that is built upon the software (the “Copyrighted Material”). Mr. Johnson

                                             27   also stated that he obtained and reviewed other components of Proctorio’s proprietary and

                                             28   confidential software, though he did not disclose what other components. (See Ex. B-3 at
                                                                                                 37
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 38 of 49



                                              1   29). 35 This was in violation of Mr. Johnson’s promise to Proctorio as well.
                                              2                     Mr. Johnson Did Not Fairly Use Proctorio’s Copyrights
                                              3          67.      Moreover, by collecting, copying, reproducing, publishing and distributing
                                              4   the Copyrighted Material and other software in violation of his license to use the
                                              5   technology, Mr. Johnson violated Proctorio’s copyrights in the same material as well.
                                              6   Proctorio has registered the source code for its software product with the copyright office.
                                              7   (See Ex. L) (Registration No. TXu 2-252-620).
                                              8          68.      Mr. Johnson has admitted that Proctorio has a copyright in these materials.
                                              9   All that Mr. Johnson contends is that his use of the materials was fair. (Compl. ¶¶ 22-27).
                                             10   But this is not accurate.
                                             11          69.      His use of the Copyrighted Material does not contribute to his criticism.
C ROWELL & M ORING LLP




                                             12   Mr. Johnson’s (good-faith and bad-faith) criticism engaged with how the software impacts
                   A T T ORNE YS A T L A W




                                             13   student morale, whether it treats racially-diverse students and students with disabilities
                                             14   differently, and whether it has adequate security measures in place. Disclosing the
                                             15   Copyrighted Material does not contribute to or impact these criticisms. The literal
                                             16   proximity of the Copyright Material to these criticisms, and Mr. Johnson’s post-hoc
                                             17   litigation justification that they are part of the criticism, does not make it so. To be fair use
                                             18   as part of his criticism, there needs to be some explanation for how the disclosure relates to
                                             19   the criticism, and Mr. Johnson has failed to do that.
                                             20          70.      His use of the Copyrighted Material is not for an educational purpose.
                                             21   Apart from referring to the disclosure as “educational” on a number of occasions, there is
                                             22   nothing in the disclosures that elucidates the educational intent or impact. If the
                                             23   educational purpose was to help students understand how the software actually functions,
                                             24   then some explanation of the functionality along with the literal disclosure would have
                                             25   been necessary.
                                             26          71.      Instead, Mr. Johnson’s disclosure is classic infringement. He has taken and
                                             27
                                                    In this tweet, Johnson stated: “End of thread for now, but I will update as I come across
                                                   35

                                             28    more information.” (emphasis added).

                                                                                                  38
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 39 of 49



                                              1   disclosed all of the code that is needed for a student to use a virtual machine to circumvent
                                              2   the technology and cheat on an exam. He has disclosed a quantitatively and qualitatively
                                              3   significant part of the copyrighted code, all of which is highly creative. He has presented
                                              4   the code solely to disclose its literal contents and without any modifications or changes
                                              5   made to it. He has presented the copyrighted material solely in furtherance of false and
                                              6   misleading statements, and in bad faith, with the purpose to ultimately destroy the market
                                              7   for the very same copyrighted material. And he has completed these disclosures in order
                                              8   to, in short, try to end Proctorio and to profit personally. Reproducing and otherwise using
                                              9   copyrighted material in furtherance of false and misleading statements, in bad faith, cannot
                                             10   be fair use.
                                             11          72.      Legal and policy rationales to promote speech routinely give way where the
                                             12   speech is false or misleading. This is precisely why legal causes of action exist to prohibit
C ROWELL & M ORING LLP




                                             13   false and misleading statements and have been recognized by courts and legislators for
                   A T T ORNE YS A T L A W




                                             14   hundreds of years, dating back to British common law. For the same reasons, the legal and
                                             15   policy rationales relating to fair use must give way where copyrighted content is used in
                                             16   furtherance of illegal, false and misleading speech.
                                             17        Mr. Johnson’s Conduct Has Injured Proctorio, While Mr. Johnson Filed This
                                                                     Lawsuit Despite Having No Injury or Damages
                                             18
                                                         73.      Proctorio is here because Mr. Johnson’s conduct has caused it real business
                                             19
                                                  injuries. Indeed, but for Mr. Johnson’s false statements about Proctorio, the company
                                             20
                                                  would be in a stronger business position with additional contracts in place and a
                                             21
                                                  substantially more secure public reputation.
                                             22
                                                         74.      Proctorio’s experience with the University of Illinois is illustrative of the
                                             23
                                                  wider harm Mr. Johnson has caused. Before Mr. Johnson made his false public statements,
                                             24
                                                  Proctorio was in productive business conversations with the University of Illinois to enter a
                                             25
                                                  multi-year contractual agreement, likely worth millions of dollars. However, after Mr.
                                             26
                                                  Johnson made his false public statements, and due to the statements and their
                                             27
                                                  dissemination, the University of Illinois has declined to further extend its contract.
                                             28
                                                                                                  39
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 40 of 49



                                              1          75.      Another example is Miami University, where Mr. Johnson has an active
                                              2   practice of circulating materials encompassing his false and misleading statements with the
                                              3   intent to cause the school to cancel its license with Proctorio. The circulations have had a
                                              4   negative public impact on Proctorio’s reputation. They have also made it more difficult for
                                              5   Proctorio to hold the present business relationship with Miami University, and have
                                              6   constrained the Company’s ability to offer additional solutions to the school, too.
                                              7          76.      Mr. Johnson’s publication of private and sensitive materials has put the
                                              8   company and its customers in difficult business and legal circumstances. Mr. Johnson has
                                              9   sought information about Proctorio from colleges and universities across North America
                                             10   via Freedom of Information Act (“FOIA”) and other statutory public records requests.
                                             11   This is perfectly valid, except that in several of these information productions, Mr. Johnson
                                             12   has received materials that he knows should not have been published due to their
C ROWELL & M ORING LLP




                                             13   confidential and sensitive nature (e.g., faculty access credentials). Indeed, when such
                   A T T ORNE YS A T L A W




                                             14   information has been published, Proctorio has tried to notify the university of the
                                             15   accidental disclosure and has tried to protect the integrity of the material.
                                             16          77.      Despite knowing the sensitive nature of the accidentally released material,
                                             17   Mr. Johnson has published this content online. In at least one circumstance, this has led to
                                             18   third-party access to highly sensitive software areas of the platform. In other words, Mr.
                                             19   Johnson’s publication of materials he knew should never have been provided to him have
                                             20   allowed unknown persons to access Proctorio’s system.
                                             21          78.      This has both put the contract between Proctorio and the school at risk, and
                                             22   has put at potential risk of publication the confidential information that only the school can
                                             23   access. This and similarly reckless publications of materials that Mr. Johnson knows he
                                             24   should not have access to has caused serious business and financial harm, and has created
                                             25   threats to the exposure of sensitive personal information.
                                             26          79.      When Proctorio has taken steps to mitigate the damage caused by the
                                             27   publication of sensitive information, Mr. Johnson has responded by falsely accusing the
                                             28   company of spying on him and, even worse, by placing company employees at risk of
                                                                                                  40
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 41 of 49



                                              1   public attack. In one particular circumstance, he published the name and business title of a
                                              2   Proctorio employee online. This led in very little time to the employee being harassed
                                              3   online by numerous anonymous persons (“doxing”). The employee was forced to change
                                              4   and/or delete many of her online profiles due to the doxing, and remains concerned moving
                                              5   forward about similar threats from Mr. Johnson and those associated with him.
                                              6          80.      The false statements have also led to substantial false negative publicity
                                              7   about Proctorio and its leadership. Because of Mr. Johnson’s public crusade against
                                              8   Proctorio, the company has been referred to as “racist” and an “enemy of students,” and its
                                              9   products called “spyware.” Moreover, due to Mr. Johnson, Proctorio CEO Mr. Olsen has
                                             10   been referred to as “a creep,” as hating students, and as “a pedophile.” None of this is
                                             11   accurate or true. Proctorio is highly transparent about and fully discloses its products’
                                             12   functionality. The products’ functionality is reasonable and necessary to achieve the
C ROWELL & M ORING LLP




                                             13   products’ purpose and to protect important public interests. Proctorio and Mr. Olsen care
                   A T T ORNE YS A T L A W




                                             14   deeply about students and the legitimacy and stability of educational institutions.
                                             15          81.      The defamatory references caused by Mr. Johnson are categorically unfair,
                                             16   inaccurate and untrue. These are gravely serious, highly damaging accusations that have
                                             17   caused the company substantial business injury. The company, for example, has been told
                                             18   it cannot attend trade events anymore that it had previously attended for many years.
                                             19   Potential customers are now profiling the company as untrustworthy and unreliable even
                                             20   before Proctorio has an opportunity to introduce itself. As a result, Proctorio has been
                                             21   forced to redirect resources from its core business operations and mission to respond to the
                                             22   effects of Mr. Johnson’s false and misleading statements about Proctorio. These are
                                             23   enormously costly injuries.
                                             24          82.      By contrast, Mr. Johnson has not suffered any legally cognizable damages
                                             25   or injury. Mr. Johnson has brought a federal case against Proctorio, yet he has admitted
                                             26   both in his civil pleading and on Twitter that he has no civil injury.
                                             27          83.      All the material that Mr. Johnson hopes to publish is online, on either his
                                             28   Twitter account or his GitHub account. Indeed, there is no material that he has sought to
                                                                                                  41
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 42 of 49



                                              1   be published that is not presently publicly available through his account.
                                              2              84.   Though Pastebin has taken down the materials, that is because Proctorio
                                              3   filed an abuse claim—not a DMCA notice—on the basis of Johnson publishing material
                                              4   that is not his on the website.
                                              5              85.   The result is both absurd and highly frustrating. Proctorio has been injured
                                              6   by Mr. Johnson, and Mr. Johnson bears no actual injury and has incurred no damages. Yet
                                              7   Mr. Johnson has sued Proctorio. Proctorio attempted to resolve Mr. Johnson’s situation
                                              8   without resorting to the courts, first through direct outreach to Mr. Johnson, then through
                                              9   the statutorily-authorized DMCA process, then through conversations with his counsel.
                                             10   Because Mr. Johnson and his counsel have expressed no willingness to resolve this dispute
                                             11   despite repeated attempts, Proctorio regrettably must bring these Counterclaims.
                                             12                                         CLAIMS FOR RELIEF
C ROWELL & M ORING LLP




                                             13                                               Count 1
                   A T T ORNE YS A T L A W




                                             14                                Trade Libel / Injurious Falsehood
                                             15              86.   Proctorio re-asserts, re-alleges, and incorporates each and every allegation
                                             16   above as if fully set forth herein.
                                             17              87.   Plaintiff’s conduct as alleged above constitutes trade libel under Arizona
                                             18   common law.
                                             19              88.   Plaintiff maliciously and intentionally published injurious falsehoods
                                             20   disparaging the quality and character of Proctorio’s products and its senior management,
                                             21   including but not limited to the statements made on Twitter identified above. These false
                                             22   statements include, but are not limited to, Mr. Johnson’s statements cited in the
                                             23   Counterclaims.
                                             24              89.   On information and belief, Plaintiff made each of these statements
                                             25   knowing they were false, or, in the alternative, with reckless disregard of their truth or
                                             26   falsity.
                                             27              90.   Plaintiff’s repeated false statements about Proctorio, its products, and its
                                             28   senior employees were made with the specific intent to harm Proctorio’s pecuniary
                                                                                                  42
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 43 of 49



                                              1   interests.
                                              2          91.      In the alternative, Plaintiff recognized (or should have recognized) that his
                                              3   repeated misrepresentations about Proctorio, its products, and its senior employees were
                                              4   likely to result in harm to Proctorio’s pecuniary interests.
                                              5          92.      Plaintiff’s malicious and disparaging published statements have damaged
                                              6   the reputation and goodwill associated with Proctorio and its products.
                                              7          93.      Proctorio has suffered pecuniary loss because of the publication of
                                              8   Plaintiff’s false statements, and Proctorio is thus entitled to damages for Plaintiff’s
                                              9   tortious conduct.
                                             10                                              Count 2
                                             11                                         Breach of Contract
                                             12          94.      Proctorio re-asserts, re-alleges, and incorporates each and every allegation
C ROWELL & M ORING LLP




                                             13   above as if fully set forth herein.
                   A T T ORNE YS A T L A W




                                             14          95.      Pursuant to Proctorio’s executed agreement with Plaintiff’s university
                                             15   (Miami University-Oxford), Plaintiff was required to agree to refrain from “copy[ing] or
                                             16   duplicat[ing]” any of Proctorio’s proprietary source code.
                                             17          96.      Plaintiff was also required to agree to refrain from any attempt to
                                             18   “decompile, disassemble, reverse engineer or otherwise attempt to obtain or perceive the
                                             19   source code from which any software component of any of the Application IP is compiled
                                             20   or interpreted, or apply any other process or procedure to derive the source code of any
                                             21   software included in the Application IP, or attempt to do any of the foregoing.”
                                             22          97.      Proctorio was the clear intended beneficiary of each of these contract terms.
                                             23          98.      Agreement to these contractual terms was (and remains) a precondition for
                                             24   any end-user, including Plaintiff, to access Proctorio’s software.
                                             25          99.      On information and belief, Plaintiff has taken classes that use Proctorio’s
                                             26   software. Moreover, Plaintiff admits that he has downloaded Proctorio’s software onto his
                                             27   local computer. (See Compl. ¶¶ 12, 29). Thus, on information and belief, Plaintiff did in
                                             28   fact enter into an end-user agreement with Miami University-Oxford, as required by
                                                                                                  43
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 44 of 49



                                              1   Proctorio’s agreement with that institution. 36
                                              2          100.       Plaintiff’s public statements suggest that he is well aware of Proctorio’s
                                              3   terms of service, but that he believes they just “don’t matter.” 37
                                              4          101.       Thus, on information and belief, Plaintiff explicitly agreed to refrain from
                                              5   copying, duplicating, or publicizing Proctorio’s source code and associated materials
                                              6   pursuant to the end-user agreement that he entered with Miami University-Oxford.
                                              7          102.       At some date prior to September 7, 2020, Plaintiff breached those
                                              8   contractual promises, in at least three ways:
                                              9                 a. First, Plaintiff pulled Proctorio’s hidden software from the depths of his
                                             10                    computer, in violation of the promise not to obtain the source code and
C ROWELL & M ORING LLP




                                             11                    accompanying material.
                   A T T ORNE YS A T L A W




                                             12                 b. Second, Plaintiff copied Proctorio’s software from its hidden location
                                             13                    specifically with the intention of disclosing it on the Internet, in violation of
                                             14                    his promise not to copy.
                                             15                 c. Third, Plaintiff published the software onto at least three Internet
                                             16                    platforms—Twitter, Pastebin, and GitHub—in violation of the promise to
                                             17                    protect the secrecy of such confidential information.
                                             18          103.       The specific materials that Plaintiff obtained and published in violation of
                                             19   his promise to Proctorio are those same materials he identifies in the Complaint—namely,
                                             20   the language files and JavaScript files that he installed onto his local computer.
                                             21          104.       Plaintiff has also stated that he obtained and reviewed other components of
                                             22   Proctorio’s proprietary and confidential software, but he did not specifically identify the
                                             23   software components he obtained. (See Ex. B-3 at 29). On information and belief, this act
                                             24
                                             25    36
                                                      Proctorio’s counsel has requested this documentation from Miami University’s legal
                                                   department, but that office is understandably reluctant to disclose that information short of
                                             26    a subpoena, and certainly before a protective order has been entered.
                                             27
                                                   37
                                                      See “Oxford Observer,” supra n. 33 (quoting Mr. Johnson: “Proctorio’s terms of service
                                                   don’t matter until you actually use the software and click the checkbox before you take an
                                             28    exam.”).

                                                                                                    44
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 45 of 49



                                              1   also violated Plaintiff’s contractual promises specifically intended to benefit Proctorio.
                                              2          105.     Even after being informed that his conduct violated these contractual
                                              3   agreements, Plaintiff refused to remove the infringing posts (and, in fact, re-tweeted them).
                                              4          106.     As a result of Plaintiff’s contract breaches, Proctorio has been significantly
                                              5   damaged, including, inter alia, through lost profits, reputational damage, and the more
                                              6   fundamental injury of Plaintiff’s conduct to intentionally provide the public with means of
                                              7   circumventing the effectiveness of Proctorio’s product—exactly the kind of harms that
                                              8   these contractual terms are designed to prevent.
                                              9          107.     Because this count arises out of contract, pursuant to A.R.S. § 12-341.01,
                                             10   Proctorio is also entitled to an award of its reasonable attorneys’ fees.
                                             11                                                Count 3
                                             12                                         Copyright Infringement
C ROWELL & M ORING LLP




                                             13          108.     Proctorio re-asserts, re-alleges, and incorporates each and every allegation
                   A T T ORNE YS A T L A W




                                             14   above as if fully set forth herein.
                                             15          109.     Proctorio owns the copyright for the Copyrighted Material.
                                             16          110.     Proctorio has registered the Copyrighted Material with the United States
                                             17   Copyright Office. A true and correct copy of the certificate of this federal copyright
                                             18   registration, which bears Registration Number TXu-2-252-620, is attached as Exhibit L.
                                             19          111.     Counterdefendant freely admits, both on Twitter and in his complaint in
                                             20   the instant action, that he copied Proctorio’s Copyrighted Material.
                                             21          112.     Counterdefendant willfully published Proctorio’s Copyrighted Material.
                                             22   Even after he was made aware of his infringing conduct by reviewing Proctorio’s DMCA
                                             23   notices, Counterdefendant continued to willfully publish Proctorio’s Copyrighted
                                             24   Material. Indeed, even after platforms had removed his infringing content,
                                             25   Counterdefendant circumvented those platforms and continued to willfully publish
                                             26   Proctorio’s Copyrighted Material on different platforms. As of the date of this filing, on
                                             27   information and belief, Counterdefendant has still not removed his public posts containing
                                             28   Proctorio’s Copyrighted Material from certain platforms.
                                                                                                   45
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 46 of 49



                                              1          113.        Counterdefendant willfully induced others to publish and use Proctorio’s
                                              2   Copyrighted Material. Even after he was made aware of his infringing conduct by
                                              3   reviewing Proctorio’s DMCA notices, Counterdefendant continued to willfully induce
                                              4   others to publish and use Proctorio’s Copyrighted Material.
                                              5          114.        The Copyright Act authorizes a damages award of up to $150,000 per
                                              6   work infringed due to Counterdefendant’s willful infringement. See 17 U.S.C. § 504(c).
                                              7   Proctorio is entitled to an award of damages in that amount, or another amount to be
                                              8   proved at trial.
                                              9          115.        The Copyright Act authorizes the Court to enjoin Counterdefendant’s
                                             10   continued publication of Proctorio’s Copyrighted Material. Because Counterdefendant
                                             11   admits that he would persist in his infringing conduct but for Proctorio’s assertion of legal
                                             12   rights (see, e.g., Compl. ¶ 50), Proctorio requests that the Court issue such an injunction.
C ROWELL & M ORING LLP




                                             13          116.        The Copyright Act authorizes the Court to award attorneys’ fees and
                   A T T ORNE YS A T L A W




                                             14   litigation costs. See 17 U.S.C. § 505.
                                             15          117.        Despite multiple attempts to amicably resolve the conduct short of
                                             16   litigation, Counterdefendant refused to stop infringing Proctorio’s Copyrighted Material.
                                             17   See, e.g., Compl. ¶ 28 (Proctorio’s CEO directly attempts to resolve the matter); id. at ¶¶
                                             18   37-41 (Proctorio’s counsel attempts to resolve the matter). As such, Proctorio is entitled
                                             19   to an award of its attorneys’ fees and litigation costs.
                                             20                                                Count 4
                                             21                 Tortious Interference with Contract and/or Business Expectancy
                                             22          118.        Proctorio re-asserts, re-alleges, and incorporates each and every allegation
                                             23   above as if fully set forth herein.
                                             24          119.        For years, Proctorio has valid contractual relationships and/or valid
                                             25   business expectancies with third parties, including universities like Miami University, the
                                             26   University of British Columbia, and the University of Illinois.
                                             27          120.        Counterdefendant knew that Proctorio had these valid contractual
                                             28   relationships and/or business expectancies with universities across the country—including
                                                                                                    46
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 47 of 49



                                              1   his own. See supra, e.g., ¶ 19. Indeed, Counterdefendant’s pleading in the instant case
                                              2   references some of these relationships.
                                              3          121.     Notwithstanding this knowledge—and, indeed, specifically because he
                                              4   knew of these relationships and wished to “abolish online proctoring”—Counterdefendant
                                              5   actively induced universities, including his own, to terminate their current and/or
                                              6   prospective business relationships with Proctorio. Acting with an improper motive and to
                                              7   advance his own personal interests through a campaign of false statements on Twitter and
                                              8   via other media outlets, Counterdefendant (and his allies) acted improperly.
                                              9          122.     Counterdefendant acted in concert with others, including but not limited to
                                             10   Mr. Ian Linkletter, to intentionally spread misinformation about Proctorio, its products, and
                                             11   its senior employees in a specific attempt to induce educational institutions to terminate
                                             12   their current and/or prospective business relationships with Proctorio. To spread these
C ROWELL & M ORING LLP




                                             13   false statements, Counterdefendant also acted in concert with sympathetic organizations
                   A T T ORNE YS A T L A W




                                             14   like “Fight for the Future.”
                                             15          123.     Counterdefendant’s campaign of lies worked. As he hoped it would be,
                                             16   Proctorio has been damaged through serious disruptions with both its ongoing and
                                             17   prospective business relationships. As a result of the false statements that
                                             18   Counterdefendant and his co-tortfeasors publicized over several months, certain
                                             19   educational institutions have narrowed, terminated, or refused to renew contracts with
                                             20   Proctorio. Others have raised concerns about these false allegations during the request-for-
                                             21   proposals or contracting processes. Still others have announced total bans on remote
                                             22   proctoring technology of any kind.
                                             23                                      DEMAND FOR JURY
                                             24            Counterclaimant Proctorio demands a trial by jury of all issues so triable.
                                             25                                     PRAYER FOR RELIEF
                                             26           WHEREFORE, Defendant Proctorio, Inc. prays, as follows, that:
                                             27           1.      Mr. Johnson take nothing by reason of his complaint;
                                             28           2.      The complaint against Proctorio be dismissed in its entirety;
                                                                                                 47
                                                    Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 48 of 49



                                              1          3.      Proctorio be awarded damages in an amount to be determined at trial;
                                              2          4.      The Court enjoin Mr. Johnson from engaging in further conduct that
                                              3   infringes Proctorio’s copyrighted material or unlawfully disparages Proctorio, its products,
                                              4   or its senior executives;
                                              5          5.      Proctorio be awarded its reasonable attorneys’ fees and costs incurred; and
                                              6          6.      The Court order such other and further relief as it deems just and proper.
                                              7
                                              8    Dated: September 7, 2021                   Respectfully submitted,
                                              9
                                             10
                                                                                              By:
                                             11
                                                                                              Justin D. Kingsolver
                                             12                                                  JKingsolver@crowell.com
                                                                                              CROWELL & MORING LLP
C ROWELL & M ORING LLP




                                             13                                               1001 Pennsylvania Avenue NW
                                                                                              Washington, D.C. 20004
                   A T T ORNE YS A T L A W




                                             14                                               Telephone: 202-624-2500
                                             15                                               Gabriel M. Ramsey*
                                                                                                 GRamsey@crowell.com
                                             16                                               Kristin Madigan*
                                                                                                 KMadigan@crowell.com
                                             17                                               Kayvan M. Ghaffari*
                                                                                                 KGhaffari@crowell.com
                                             18                                               Jacob Canter*
                                                                                                 JCanter@crowell.com
                                             19                                               CROWELL & MORING LLP
                                                                                              3 Embarcadero Center, 26th Floor
                                             20                                               San Francisco, California 94111
                                                                                              Telephone: 415-986-2800
                                             21
                                             22                                                 *Admitted pro hac vice.

                                             23                                               Attorneys for Defendant Proctorio, Inc.
                                             24
                                             25
                                             26
                                             27
                                             28
                                                                                               48
                                                     Case 2:21-cv-00691-DLR Document 31 Filed 09/07/21 Page 49 of 49



                                              1                                   CERTIFICATE OF SERVICE
                                              2          I hereby certify that on September 7, 2021, I caused the foregoing document to be
                                              3   electronically filed with the Clerk of the Court using the Court E-Filing system, which
                                              4   sends notification of such filings to all registered participants.
                                              5
                                                                                                By: /s/ Justin D. Kingsolver
                                              6
                                              7                                                 Justin D. Kingsolver
                                              8                                                 Attorney for Proctorio, Inc.
                                              9
                                             10
                                             11
                                             12
C ROWELL & M ORING LLP




                                             13
                   A T T ORNE YS A T L A W




                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28
                                                                                                   49
